UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2014 Date of reporting period:	November 1, 2013 — April 30, 2014 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Absolute Return 700 Fund ® Semiannual report 4 | 30 | 14 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 11 Your fund’s expenses 13 Terms and definitions 15 Other information for shareholders 16 Financial statements 17 Shareholder meeting results 76 Consider these risks before investing: Allocation of assets among asset classes may hurt performance. Stock and bond prices in the portfolio may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific issuer or industry. The fund’s active trading strategy may lose money or not earn a return sufficient to cover associated trading and other costs. Use of leverage through derivatives adds risk by increasing investment exposure. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Unlike bonds, funds that invest in bonds have fees and expenses. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk and the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. International investing involves currency, economic, and political risks. Emerging-market securities have illiquidity and volatility risks. Commodities have market, political, regulatory, and natural conditions risks. Investments in small and/or midsize companies may experience greater price fluctuations. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. The fund may not achieve its goal, and it is not intended to be a complete investment program. The fund’s effort to produce lower-volatility returns may not be successful and may make it more difficult at times for the fund to achieve its targeted return. Under certain market conditions, the fund may accept greater-than-typical volatility to seek its targeted return. You can lose money by investing in the fund. The fund’s prospectus lists additional risks. Message from the Trustees Dear Fellow Shareholder: Global stock markets continue to advance, albeit at a slower pace than in 2013, as the recovery in economies around the world progresses. In the United States, recent improvements in the vital areas of employment, manufacturing, and consumer sales appear to have returned the economy to its upward trajectory. Likewise, capital spending by businesses —a key variable needed to support continued economic expansion—has risen. This strength, along with the leadership transition at the Federal Reserve, has fueled debate about future monetary policy. In this environment, we believe Putnam’s commitment to active fundamental research and new ways of thinking can serve the best interests of investors. We are pleased to report that this commitment has played a positive role in investment performance. Barron’s has ranked Putnam second among 55 fund families based on total return across asset classes for the five years ending in December 2013. We also believe that it is worthwhile to meet with your financial advisor periodically to discuss the range of strategies that Putnam offers. Your advisor can help you assess your individual needs, time horizon, and risk tolerance —crucial considerations as you work toward your investment goals. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 3, 5, and 11–13 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * Returns for the six-month period are not annualized, but cumulative. The fund is not expected to outperform during periods of market rallies. 4 Absolute Return 700 Fund Interview with your fund’s portfolio manager How would you describe the investment environment during the six-month reporting period ended April30, 2014? Equity markets performed well overall for the period, but it was not without volatility. During the final months of 2013, following the 16-day partial U.S. government shutdown in early October, equity markets around the world bounced back, posting record highs. In late 2013, there was uncertainty regarding when the U.S. Federal Reserve would begin to reduce its $85-billion-a-month in bond purchases. In mid-December, the Fed put the tapering question to rest, announcing it would scale back its bond purchases by $10 billion per month beginning in January2014. Equity markets reacted positively to the news, which indicated that the central bank was confident that the U.S. economy was improving. Bond prices declined, however, and interest rates inched higher. Calendar-year 2014 began mostly on a down note for market performance, with investors assuming a more risk-averse posture. Extremely harsh winter weather in the United States and some weak economic data releases coupled with concerns about emerging-market economies weighed on share prices. Interest-rate-sensitive assets performed relatively well, reflecting a preference for high-quality assets. In February, emerging-market concerns eased somewhat, and reassuring comments from new Fed Chair Janet Yellen about the central bank’s This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 4/30/14. See pages 3–4 and 11–13 for additional fund performance information. Index descriptions can be found on page 16. Absolute Return 700 Fund 5 monetary policy helped most equity markets rebound. In addition, in February 2014, the U.S. debt-ceiling issue was ultimately settled temporarily through March 2015. By the end of the period, market movement turned again, with global markets reacting negatively to Russia’s military intervention in Ukraine. In this environment, the fund’s strategies held up well, producing positive results for shareholders. What strategies do you employ in the portfolio? Absolute Return 700 Fund seeks to earn a positive total return that exceeds the return of Treasury bills by 7% on an annualized basis over a full market cycle (generally at least three years), regardless of market conditions. With the goal of building a more resilient portfolio, we use both directional strategies, which are trades based on our assessment of the broad market or of a specific security’s direction, and non-directional strategies, which describe a host of strategies that we believe can deliver positive returns regardless of market direction — whether up, down, or sideways. These strategies can help reduce the fund’s overall volatility, diversify our sources of return, and contribute to the portfolio’s goal of more consistent performance. Also, when it comes to equity investments, we target less volatile, or “low-beta,” stocks. We do this because, in our research on historical market trends and patterns, we have found that low-beta stocks have historically provided better risk-adjusted returns than the overall market for longer time periods. Directional and non-directional strategies are two of the primary strategies for the fund, but it’s important to note that one of the essential features of an absolute return approach is that we have flexibility in using a variety of tools to seek to mitigate a variety of risks. Allocations are shown as a percentage of the fund’s net assets as of 4/30/14. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 6 Absolute Return 700 Fund How did you implement those strategies during the semiannual period? During the period, the portfolio was fairly well diversified. We had a significant position in U.S. equities that favored stocks that have been less volatile than the overall market. In addition, the fund held a wide range of fixed-income positions, as well as a small short position — a strategy that can profit from a security’s decline in value — in commodities. The most significant directional-strategy contributions came from the fund’s exposure to equities. Interest-rate and credit positioning also added value. Within the directional component of the portfolio, only inflation-sensitive instruments and commodity exposure detracted. Within the non-directional component, equity selection alpha strategies had the most impact. In particular, returns were generated from several strategies that own a basket of stocks versus broad markets or regional exposures. For example, regional long/short trades included long S&P 500 positions against both stocks in emerging markets and the United Kingdom. Among the non-directional strategies that detracted was a targeted trade within emerging markets. We positioned the portfolio to be short a basket of five emerging-market countries that we thought would underperform. However, stocks in these markets outperformed, causing the strategy to detract from fund results. This table shows the fund’s top 10 individual holdings and the percentage of the fund’s net assets that each represented as of 4/30/14. Short-term holdings, TBA commitments, and derivatives, if any, are excluded. Holdings may vary over time. Absolute Return 700 Fund 7 How did you position the fund within fixed income? Our fixed-income holdings generally posted positive results, although they were more modest than returns from stocks. The fund saw much better returns from credit-risk strategies than from interest-rate-sensitive instruments. We continued to have a large position in high-yield corporate bonds. High-yield bonds advanced, benefiting from the fact that many companies generated strong earnings, and the default rate remained low. High-yield corporate bonds often follow the lead of equity markets, because many of the same fundamentals, especially earnings and revenues, influence both asset classes. Within mortgage credit, we preferred agency collateralized mortgage obligations [CMOs] securities. Seasoned mezzanine commercial mortgage-backed securities [CMBS] also contributed positive results. We kept interest-rate risk at a low level. This type of risk is commonly measured in years and referred to as “duration.” A security’s or portfolio’s duration indicates the sensitivity of its price to interest-rate movements. Keeping duration short helped limit the impact of interest-rate fluctuations on the fund’s performance. Many experts believe the harsh winter weather hampered GDP growth. Do you agree? Clearly, the weather affected economic activity during the early months of 2014. The initial GDP report indicated growth fell to a scant 0.1% for the first quarter. Weather hurt everything from auto sales and durable goods orders to home sales and construction activity. Anecdotally, the situation has improved as the weather has warmed up. I believe that the second quarter will likely deliver better results in these areas and that GDP growth will be stronger. This chart shows how the fund’s top weightings have changed over the past six months. Allocations are shown as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 8 Absolute Return 700 Fund What is your outlook for the remainder of 2014? Looking at the economic data, we believe we are in a low-growth environment. GDP has trended higher, but it has been a slow process. That said, the market environment this year has been quite different than in 2013, when stocks experienced extraordinary growth. It would be a mistake to expect a repeat performance in equity markets this year. So far in 2014, this view has been confirmed. I do not believe we are experiencing a market correction, but more of a rotation from higher-growth and higher-value stocks to what the market perceives as stocks with lower growth rates that may be less volatile. Nonetheless, we continue to believe that the U.S. economy’s fundamentals and corporate profits can support further growth in equity markets for the rest of the year. Corporate balance sheets look solid and earnings are respectable, but there is little top-line growth. We are also relatively optimistic about the economic recovery in the eurozone. Russia’s military intervention in Ukraine and the slowing pace of emerging-market economies are worrisome issues, to be sure, and will demand our ongoing attention. Given the slow pace of the U.S. economic recovery, the Fed has indicated its intention to keep short-term interest rates near zero for the foreseeable future. The accommodative policy of the Fed — and other major central banks around the world — should also support equity prices. Likewise, we believe credit-sensitive assets such as high-yield bonds may continue to advance, albeit not as strongly as they did in 2013. Even though interest rates have been holding in a fairly narrow range recently, our longer-term outlook is for rising interest rates, which we believe will continue to cast a long shadow over interest-rate-sensitive ABOUT DERIVATIVES Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use currency forward contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. In other examples, the managers may use options and futures contracts to hedge against a variety of risks by establishing a combination of long and short exposures to specific equity markets or sectors. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam often enters into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Counterparty risk for exchange-traded futures and centrally cleared swaps is mitigated by the daily exchange of margin and other safeguards against default through their respective clearinghouses. Absolute Return 700 Fund 9 assets. Given this outlook, we maintain our strategic asset allocation in the fund, favoring equities and credit-sensitive assets, while remaining less exposed to duration risk of interest-rate-sensitive instruments. Thank you, Bob, for bringing us up to date. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Robert J. Kea is Co-Head of Global Asset Allocation at Putnam. He holds an M.B.A. from Bentley College and a B.A. from the University of Massachusetts, Amherst. He joined Putnam in 1989 and has been in the investment industry since 1988. In addition to Bob, your fund’s portfolio managers are James A. Fetch; Joshua B. Kutin, CFA; Robert J. Schoen; and Jason R. Vaillancourt, CFA. IN THE NEWS An anticipated boom in capital spending by U.S. businesses may provide the nation’s economy with a much-needed boost in 2014. Capital expenditures this year are expected to increase by 10.3% among manufacturing companies and 10.8% among non-manufacturers, according to a recent forecast by the Business Survey Committee of the Institute for Supply Management (ISM). A rise in business investment—upgrading factories and industrial buildings, as well as buying new equipment and machinery —could provide a major catalyst to economic and corporate earnings growth. Since the 2008 financial crisis, most companies with extra cash have deployed it to repair balance sheets or have returned it to shareholders through stock buybacks or higher dividends. Today, some investors would rather see companies devote that capital to expand their operations. 10 Absolute Return 700 Fund Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended April 30, 2014, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R, class R5, class R6, and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 4/30/14 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y (inception dates) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (7/2/12) (7/2/12) (12/23/08) Before After Before After Net Net Net Net sales sales Before After Before After sales sales asset asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value value Life of fund 38.11% 30.17% 32.56% 31.56% 32.71% 32.71% 34.10% 29.40% 35.93% 39.84% 40.05% 39.82% Annual average 6.22 5.05 5.41 5.26 5.43 5.43 5.63 4.93 5.90 6.47 6.50 6.46 5 years 34.61 26.87 29.58 27.58 29.73 29.73 30.96 26.37 32.61 36.16 36.36 36.14 Annual average 6.12 4.88 5.32 4.99 5.34 5.34 5.54 4.79 5.81 6.37 6.40 6.36 3 years 9.66 3.35 7.23 4.23 7.25 7.25 8.09 4.31 8.88 10.60 10.77 10.58 Annual average 3.12 1.11 2.35 1.39 2.36 2.36 2.63 1.42 2.88 3.42 3.47 3.41 1 year 2.98 –2.94 2.21 –2.79 2.20 1.20 2.51 –1.08 2.79 3.29 3.40 3.26 6 months 3.49 –2.46 3.15 –1.85 3.14 2.14 3.28 –0.34 3.47 3.71 3.73 3.68 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R, R5, R6, and Y shares have no initial sales charge or CDSC. Performance for class R5 and R6 shares prior to their inception is derived from the historical performance of class Y shares and has not been adjusted for the lower investor servicing fees applicable to class R5 and R6 shares; had it, returns would have been higher. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Absolute Return 700 Fund 11 Comparative index returns For periods ended 4/30/14 BofA Merrill Lynch Barclays U.S. Treasury U.S. Aggregate Bill Index Bond Index S&P 500 Index Life of fund 0.89% 27.98% 145.15% Annual average 0.17 4.72 18.24 5 years 0.77 26.88 140.02 Annual average 0.15 4.88 19.14 3 years 0.30 11.20 47.48 Annual average 0.10 3.60 13.83 1 year 0.08 –0.26 20.44 6 months 0.04 1.74 8.36 Index results should be compared with fund performance before sales charge, before CDSC, or at net asset value. Fund price and distribution information For the six-month period ended 4/30/14 Distributions Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Number 1 1 1 1 1 1 1 1 Income $0.141 $0.054 $0.053 $0.081 $0.115 $0.169 $0.182 $0.175 Capital gains — Total Before After Net Net Before After Net Net Net Net sales sales asset asset sales sales asset asset asset asset Share value charge charge value value charge charge value value value value 10/31/13 $12.17 $12.91 $11.91 $11.91 $11.99 $12.42 $12.04 $12.22 $12.23 $12.20 4/30/14 12.45 13.21 12.23 12.23 12.30 12.75 12.34 12.50 12.50 12.47 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 12 Absolute Return 700 Fund Fund performance as of most recent calendar quarter Total return for periods ended 3/31/14 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y (inception dates) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (7/2/12) (7/2/12) (12/23/08) Before After Before After Net Net Net Net sales sales Before After Before After sales sales asset asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value value Life of fund 38.00% 30.07% 32.56% 31.56% 32.71% 32.71% 33.99% 29.30% 35.82% 39.61% 39.82% 39.59% Annual average 6.30 5.11 5.49 5.34 5.52 5.52 5.71 5.00 5.98 6.54 6.57 6.53 5 years 37.31 29.42 32.16 30.16 32.31 32.31 33.46 28.78 35.28 38.78 38.99 38.76 Annual average 6.55 5.29 5.74 5.41 5.76 5.76 5.94 5.19 6.23 6.77 6.81 6.77 3 years 11.81 5.38 9.36 6.36 9.38 9.38 10.14 6.28 11.03 12.68 12.85 12.66 Annual average 3.79 1.76 3.03 2.08 3.03 3.03 3.27 2.05 3.55 4.06 4.11 4.05 1 year 3.15 –2.78 2.46 –2.54 2.45 1.45 2.68 –0.92 2.96 3.46 3.48 3.43 6 months 4.69 –1.33 4.38 –0.62 4.37 3.37 4.41 0.76 4.60 4.92 4.94 4.89 See the discussion following the Fund performance table on page 11 for information about the calculation of fund performance. Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Total annual operating expenses for the fiscal year ended 10/31/13 1.26% 2.01% 2.01% 1.76% 1.51% 1.03% 0.93% 1.01% Annualized expense ratio for the six-month period ended 4/30/14* 1.25% 2.00% 2.00% 1.75% 1.50% 0.94% 0.92% 1.00% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Prospectus expense information also includes the impact of acquired fund fees of 0.01%, which is not included in the financial highlight or annualized expense ratios. Expenses are shown as a percentage of average net assets. * Includes a decrease of 0.09% from annualizing the performance fee adjustment for the six months ended 4/30/14. Absolute Return 700 Fund 13 Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from November 1, 2013, to April 30, 2014. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $6.31 $10.07 $10.07 $8.82 $7.57 $4.75 $4.65 $5.05 Ending value (after expenses) $1,034.90 $1,031.50 $1,031.40 $1,032.80 $1,034.70 $1,037.10 $1,037.30 $1,036.80 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/14. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended April 30, 2014, use the following calculation method. To find the value of your investment on November 1, 2013, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $6.26 $9.99 $9.99 $8.75 $7.50 $4.71 $4.61 $5.01 Ending value (after expenses) $1,018.60 $1,014.88 $1,014.88 $1,016.12 $1,017.36 $1,020.13 $1,020.23 $1,019.84 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/14. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 14 Absolute Return 700 Fund Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to employer-sponsored retirement plans. Class R5 shares and class R6 shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are only available to employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Mortgage-backed security (MBS) , also known as a mortgage “pass-through,” is a type of asset-backed security that is secured by a mortgage or collection of mortgages. The following are types of MBSs: • Agency “pass-through” has its principal and interest backed by a U.S. government agency, such as the Federal National Mortgage Association (Fannie Mae), Government National Mortgage Association (Ginnie Mae), and Federal Home Loan Mortgage Corporation (Freddie Mac). • Collateralized mortgage obligation (CMO) represents claims to specific cash flows from pools of home mortgages. The streams of principal and interest payments on the mortgages are distributed to the different classes of CMO interests in “tranches.” Each tranche may have different principal balances, coupon rates, prepayment risks, and maturity dates. A CMO is highly sensitive to changes in interest rates and any resulting change in the rate at which homeowners sell their properties, refinance, or otherwise prepay loans. CMOs are subject to prepayment, market, and liquidity risks. • Interest-only (IO) security is a type of CMO in which the underlying asset is the interest portion of mortgage, Treasury, or bond payments. • Non-agency residential mortgage-backed security (RMBS) is an MBS not backed by Fannie Mae, Ginnie Mae, or Freddie Mac. One type of RMBS is an Alt-A mortgage-backed security. • Commercial mortgage-backed security (CMBS) is secured by the loan on a commercial property. Absolute Return 700 Fund 15 Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. Treasury Bill Index is an unmanaged index that tracks the performance of U.S. dollar denominated U.S. Treasury bills publicly issued in the U.S. domestic market. Qualifying securities must have a remaining term of at least one month to final maturity and a minimum amount outstanding of $1 billion. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2013, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of April 30, 2014, Putnam employees had approximately $458,000,000 and the Trustees had approximately $110,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 16 Absolute Return 700 Fund Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. Absolute Return 700 Fund 17 The fund’s portfolio 4/30/14 (Unaudited) COMMON STOCKS (36.2%)* Shares Value Basic materials (1.2%) Albemarle Corp. 25,500 $1,709,520 International Flavors & Fragrances, Inc. 25,771 2,538,959 PPG Industries, Inc. 22,100 4,279,002 Sigma-Aldrich Corp. 37,717 3,628,753 Capital goods (1.1%) Boeing Co. (The) 15,200 1,961,104 General Dynamics Corp. 34,591 3,785,984 MRC Global, Inc. † 19,200 560,448 Roper Industries, Inc. 12,863 1,787,314 Stericycle, Inc. † 11,800 1,373,992 Waste Management, Inc. 55,800 2,480,310 Communication services (0.7%) SBA Communications Corp. Class A † 12,528 1,124,513 Verizon Communications, Inc. 131,217 6,131,770 Conglomerates (2.1%) 3M Co. 7,800 1,084,902 Danaher Corp. 59,792 4,387,537 General Electric Co. 63,935 1,719,212 Marubeni Corp. (Japan) 713,000 4,756,213 Mitsubishi Corp. (Japan) 266,000 4,755,737 Mitsui & Co., Ltd. (Japan) 341,400 4,838,310 Consumer cyclicals (5.7%) Aaron’s, Inc. 16,500 486,255 Advance Auto Parts, Inc. 8,416 1,020,777 Automatic Data Processing, Inc. 59,800 4,662,007 AutoZone, Inc. † 3,546 1,893,174 Bed Bath & Beyond, Inc. † 20,900 1,298,517 Cintas Corp. 16,700 984,131 Dillards, Inc. Class A 5,167 506,004 Dollar Tree, Inc. † 23,263 1,211,304 Equinix, Inc. 17,716 1,254,470 FactSet Research Systems, Inc. 14,000 1,491,000 Gartner, Inc. † 25,900 1,785,546 Home Depot, Inc. (The) 72,723 5,782,206 Kimberly-Clark Corp. 47,947 5,382,050 Lowe’s Cos., Inc. 28,700 1,317,617 Madison Square Garden Co. (The) Class A † 10,400 567,840 MasterCard, Inc. Class A 79,570 5,852,374 MSC Industrial Direct Co., Inc. Class A 9,466 861,974 Omnicom Group, Inc. 24,572 1,663,033 PetSmart, Inc. 12,051 815,612 Priceline Group, Inc. (The) † 3,972 4,598,582 Scotts Miracle-Gro Co. (The) Class A 13,700 838,577 Scripps Networks Interactive Class A 9,495 712,790 18 Absolute Return 700 Fund COMMON STOCKS (36.2%)* cont. Shares Value Consumer cyclicals cont. Target Corp. 55,028 $3,397,979 Thomson Reuters Corp. (Canada) 37,500 1,356,750 TJX Cos., Inc. (The) 13,900 808,702 Verisk Analytics, Inc. Class A † 21,057 1,265,315 VF Corp. 44,600 2,724,614 Viacom, Inc. Class B 49,805 4,232,429 Consumer staples (4.6%) Altria Group, Inc. 173,331 6,952,306 Dr. Pepper Snapple Group, Inc. 59,800 3,314,116 General Mills, Inc. 34,300 1,818,586 Hershey Co. (The) 35,596 3,425,759 ITOCHU Corp. (Japan) 483,000 5,424,733 Lorillard, Inc. 78,100 4,640,702 McDonald’s Corp. 56,368 5,714,587 PepsiCo, Inc. 75,742 6,505,480 Procter & Gamble Co. (The) 9,368 773,328 Starbucks Corp. 60,716 4,287,763 Sumitomo Corp. (Japan) 398,200 5,168,126 Energy (3.2%) Chevron Corp. 64,962 8,154,030 ConocoPhillips 45,975 3,416,402 Dril-Quip, Inc. † 4,700 531,664 EQT Corp. 9,312 1,014,915 Exxon Mobil Corp. 119,131 12,200,205 Occidental Petroleum Corp. 30,900 2,958,675 Phillips 66 25,709 2,139,503 Spectra Energy Corp. 33,666 1,336,877 Williams Cos., Inc. (The) 32,700 1,378,959 Financials (5.9%) ACE, Ltd. 32,100 3,284,472 Alleghany Corp. † 3,711 1,514,014 Allied World Assurance Co. Holdings AG 15,820 1,703,656 Aon PLC 37,800 3,208,464 Arch Capital Group, Ltd. † 27,496 1,576,071 Aspen Insurance Holdings, Ltd. 21,300 975,114 Axis Capital Holdings, Ltd. 26,700 1,221,525 BankUnited, Inc. 45,900 1,514,241 Berkshire Hathaway, Inc. Class B † 41,434 5,338,771 Broadridge Financial Solutions, Inc. 41,100 1,575,774 Chubb Corp. (The) 50,611 4,660,260 Everest Re Group, Ltd. 10,386 1,641,300 JPMorgan Chase & Co. 70,035 3,920,559 M&T Bank Corp. 29,200 3,562,692 PartnerRe, Ltd. 12,707 1,339,318 ProAssurance Corp. 32,800 1,489,776 Public Storage R 28,639 5,026,431 Absolute Return 700 Fund 19 COMMON STOCKS (36.2%)* cont. Shares Value Financials cont. RenaissanceRe Holdings, Ltd. 18,854 $1,908,213 Signature Bank † 18,100 2,150,642 Simon Property Group, Inc. R 22,100 3,827,720 Travelers Cos., Inc. (The) 57,700 5,226,466 Validus Holdings, Ltd. 44,465 1,648,318 W.R. Berkley Corp. 42,500 1,880,200 Wells Fargo & Co. 11,580 574,831 Health care (4.5%) AbbVie, Inc. 28,200 1,468,656 C.R. Bard, Inc. 9,473 1,300,927 Cardinal Health, Inc. 28,828 2,003,834 Eli Lilly & Co. 66,115 3,907,397 Forest Laboratories, Inc. † 27,000 2,481,570 Henry Schein, Inc. † 10,945 1,250,247 Johnson & Johnson 93,985 9,519,741 Laboratory Corp. of America Holdings † 12,000 1,184,400 McKesson Corp. 16,379 2,771,163 Mednax, Inc. † 18,400 1,090,200 Merck & Co., Inc. 137,127 8,030,157 Patterson Cos., Inc. 22,000 895,400 Perrigo Co. PLC 9,690 1,403,693 Pfizer, Inc. 250,990 7,850,967 Stryker Corp. 14,300 1,111,825 Technology (4.7%) Accenture PLC Class A 20,700 1,660,554 Amdocs, Ltd. 43,000 2,000,790 Apple, Inc. 18,115 10,689,480 DST Systems, Inc. 16,200 1,493,478 Google, Inc. Class A † 9,009 4,818,733 Google, Inc. Class C † 9,009 4,744,680 Intuit, Inc. 42,659 3,231,419 L-3 Communications Holdings, Inc. 12,559 1,448,932 Maxim Integrated Products, Inc. 67,465 2,188,565 MICROS Systems, Inc. † 28,400 1,462,600 Microsoft Corp. 202,723 8,190,009 Oracle Corp. 90,800 3,711,903 Synopsys, Inc. † 43,800 1,647,756 VeriSign, Inc. † 33,300 1,571,094 Transportation (1.4%) Alaska Air Group, Inc. 11,900 1,119,552 Copa Holdings SA Class A (Panama) 5,706 771,908 Southwest Airlines Co. 93,509 2,260,113 Union Pacific Corp. 31,200 5,941,415 United Parcel Service, Inc. Class B 49,499 4,875,652 20 Absolute Return 700 Fund COMMON STOCKS (36.2%)* cont. Shares Value Utilities and power (1.1%) CMS Energy Corp. 30,000 $909,300 ITC Holdings Corp. 17,500 646,975 Kinder Morgan, Inc. 33,175 1,083,496 PG&E Corp. 49,800 2,269,884 PPL Corp. 71,300 2,377,142 Southern Co. (The) 97,600 4,473,008 Total common stocks (cost $315,233,341) MORTGAGE-BACKED SECURITIES (17.3%)* Principal amount Value Agency collateralized mortgage obligations (8.8%) Federal Home Loan Mortgage Corp. IFB Ser. 2990, Class LB, 16.557s, 2034 $466,985 $611,531 IFB Ser. 3861, Class PS, IO, 6.448s, 2037 1,220,128 176,113 IFB Ser. 3232, Class KS, IO, 6.148s, 2036 857,051 112,488 IFB Ser. 4104, Class S, IO, 5.948s, 2042 912,262 220,847 IFB Ser. 3116, Class AS, IO, 5.948s, 2034 1,009,459 62,611 IFB Ser. 4240, Class SA, IO, 5.848s, 2043 8,820,645 2,025,573 IFB Ser. 4245, Class AS, IO, 5.848s, 2043 9,269,451 2,085,645 IFB Ser. 271, Class S5, IO, 5.848s, 2042 8,934,213 1,955,878 IFB Ser. 3852, Class NT, 5.848s, 2041 2,588,880 2,571,405 IFB Ser. 317, Class S3, IO, 5.828s, 2043 4,038,631 920,890 IFB Ser. 14-325, Class S1, IO, 5.798s, 2044 3,859,222 843,819 IFB Ser. 14-326, Class S2, IO, 5.798s, 2044 8,225,864 1,939,078 IFB Ser. 311, Class S1, IO, 5.798s, 2043 7,573,840 1,615,674 IFB Ser. 308, Class S1, IO, 5.798s, 2043 4,878,500 1,192,061 IFB Ser. 14-327, Class S8, IO, 5.768s, 2044 1,113,365 244,272 IFB Ser. 314, Class AS, IO, 5.738s, 2043 2,512,662 551,713 Ser. 3687, Class CI, IO, 5s, 2038 2,037,040 325,213 Ser. 3632, Class CI, IO, 5s, 2038 254,332 23,849 Ser. 3626, Class DI, IO, 5s, 2037 59,640 969 Ser. 4122, Class TI, IO, 4 1/2s, 2042 2,291,393 505,481 Ser. 4193, Class PI, IO, 4s, 2043 4,871,756 858,642 Ser. 4116, Class MI, IO, 4s, 2042 4,924,799 990,326 Ser. 4213, Class GI, IO, 4s, 2041 3,320,146 577,373 Ser. 304, Class C53, IO, 4s, 2032 3,407,305 497,126 Ser. 13-303, Class C19, IO, 3 1/2s, 2043 4,059,356 958,989 Ser. 304, Class C22, IO, 3 1/2s, 2042 2,432,836 568,675 Ser. 4141, Class IM, IO, 3 1/2s, 2042 4,563,909 889,953 Ser. 4141, Class IQ, IO, 3 1/2s, 2042 2,264,540 438,764 Ser. 4122, Class CI, IO, 3 1/2s, 2042 7,568,256 1,201,438 Ser. 304, IO, 3 1/2s, 2027 2,380,262 281,537 Ser. 304, Class C37, IO, 3 1/2s, 2027 1,748,782 209,627 Ser. 4158, Class TI, IO, 3s, 2042 8,208,091 1,133,455 Ser. 4165, Class TI, IO, 3s, 2042 9,180,517 1,255,895 Ser. 4134, Class PI, IO, 3s, 2042 10,907,947 1,684,841 Ser. 4183, Class MI, IO, 3s, 2042 3,032,055 414,179 Absolute Return 700 Fund 21 MORTGAGE-BACKED SECURITIES (17.3%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Federal Home Loan Mortgage Corp. Ser. 13-4206, Class IP, IO, 3s, 2041 $6,259,789 $873,741 Ser. 304, Class C45, IO, 3s, 2027 3,582,602 439,375 Ser. 13-4176, Class IA, IO, 2 1/2s, 2028 9,221,473 1,061,484 Ser. T-8, Class A9, IO, 0.437s, 2028 218,034 2,317 Ser. T-59, Class 1AX, IO, 0.273s, 2043 512,154 6,302 Ser. T-48, Class A2, IO, 0.212s, 2033 757,871 7,401 FRB Ser. T-54, Class 2A, IO, zero%, 2043 302,716 24 Federal National Mortgage Association IFB Ser. 05-74, Class NK, 26.739s, 2035 73,098 118,331 IFB Ser. 05-122, Class SE, 22.567s, 2035 240,266 344,659 IFB Ser. 11-4, Class CS, 12.595s, 2040 1,355,337 1,596,724 IFB Ser. 13-81, Class US, IO, 6.098s, 2043 1,453,436 264,511 IFB Ser. 12-128, Class YS, IO, 6.048s, 2042 2,181,296 397,127 IFB Ser. 13-81, Class QS, IO, 6.048s, 2041 3,100,144 531,626 IFB Ser. 13-19, Class SK, IO, 5.998s, 2043 2,202,808 484,879 IFB Ser. 13-9, Class LS, 5.998s, 2043 3,357,080 776,794 IFB Ser. 13-128, Class SA, IO, 5.848s, 2043 6,117,867 1,362,877 Ser. 13-98, Class SA, IO, 5.798s, 2043 3,154,158 680,983 IFB Ser. 13-124, Class SB, IO, 5.798s, 2043 2,186,508 478,640 IFB Ser. 13-92, Class SA, IO, 5.798s, 2043 1,436,623 348,927 IFB Ser. 13-103, Class SK, IO, 5.768s, 2043 1,387,069 320,823 Ser. 13-101, Class SE, IO, 5.748s, 2043 3,099,076 779,139 IFB Ser. 13-128, Class CS, IO, 5.748s, 2043 3,764,434 847,976 IFB Ser. 13-102, Class SH, IO, 5.748s, 2043 2,104,515 458,574 Ser. 397, Class 2, IO, 5s, 2039 74,938 12,623 Ser. 398, Class C5, IO, 5s, 2039 321,102 47,812 Ser. 10-13, Class EI, IO, 5s, 2038 175,770 4,562 Ser. 12-75, Class AI, IO, 4 1/2s, 2027 2,890,600 336,437 Ser. 418, Class C24, IO, 4s, 2043 5,783,246 1,359,966 Ser. 13-44, Class PI, IO, 4s, 2043 1,610,089 267,174 Ser. 12-124, Class UI, IO, 4s, 2042 6,058,962 1,160,291 Ser. 12-96, Class PI, IO, 4s, 2041 1,650,425 293,792 Ser. 12-40, Class MI, IO, 4s, 2041 3,678,073 635,808 Ser. 12-22, Class CI, IO, 4s, 2041 5,307,370 960,272 Ser. 406, Class 2, IO, 4s, 2041 328,396 66,927 Ser. 406, Class 1, IO, 4s, 2041 177,633 36,717 Ser. 409, Class C16, IO, 4s, 2040 783,304 153,544 Ser. 418, Class C15, IO, 3 1/2s, 2043 9,598,042 2,197,802 Ser. 13-21, Class AI, IO, 3 1/2s, 2033 4,450,646 892,666 Ser. 417, Class C19, IO, 3 1/2s, 2033 3,923,581 574,844 Ser. 13-35, Class IP, IO, 3s, 2042 3,820,360 434,864 Ser. 13-23, Class PI, IO, 3s, 2041 5,100,531 524,743 Ser. 13-31, Class NI, IO, 3s, 2041 7,126,080 789,997 Ser. 13-55, Class MI, IO, 3s, 2032 3,506,435 476,805 Ser. 03-W10, Class 1, IO, 1.092s, 2043 280,202 8,154 Ser. 98-W5, Class X, IO, 1.021s, 2028 407,395 20,115 Ser. 98-W2, Class X, IO, 0.823s, 2028 1,403,616 81,585 22 Absolute Return 700 Fund MORTGAGE-BACKED SECURITIES (17.3%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Federal National Mortgage Association Ser. 03-W1, Class 2A, IO, zero%, 2042 $641,168 $50 Ser. 08-36, Class OV, PO, zero%, 2036 31,876 26,998 Government National Mortgage Association IFB Ser. 12-26, Class SP, IO, 6.498s, 2042 1,188,413 280,632 IFB Ser. 10-85, Class SE, IO, 6.398s, 2040 3,949,940 760,837 IFB Ser. 10-50, Class LS, IO, 6.348s, 2040 8,148,268 1,548,171 IFB Ser. 13-37, Class S, IO, 6.078s, 2043 1,242,624 216,216 IFB Ser. 13-113, Class SL, IO, 6.078s, 2042 1,494,936 260,271 IFB Ser. 13-124, Class SC, IO, 6.048s, 2041 7,236,445 1,184,968 Ser. 13-116, Class SA, IO, 5.998s, 2043 2,020,549 367,275 IFB Ser. 13-129, Class SN, IO, 5.998s, 2043 1,548,827 264,447 IFB Ser. 13-152, Class SG, IO, 5.998s, 2043 5,036,728 868,766 IFB Ser. 13-129, Class CS, IO, 5.998s, 2042 3,522,306 605,837 IFB Ser. 10-20, Class SC, IO, 5.998s, 2040 11,132,950 2,020,074 Ser. 14-46, Class SA, IO, 5.948s, 2044 1,785,790 284,476 Ser. 13-149, Class MS, IO, 5.948s, 2039 3,132,436 499,216 IFB Ser. 14-32, Class CS, IO, 5.948s, 2044 3,621,311 787,635 IFB Ser. 13-134, Class DS, IO, 5.948s, 2043 3,967,776 667,380 IFB Ser. 13-99, Class VS, IO, 5.948s, 2043 1,616,377 301,293 IFB Ser. 12-77, Class MS, IO, 5.948s, 2042 2,630,632 629,721 IFB Ser. 11-146, Class AS, IO, 5.948s, 2041 3,443,389 703,205 Ser. 14-58, Class SA, IO, 5.94s, 2044 4,798,000 762,354 IFB Ser. 12-34, Class SA, IO, 5.898s, 2042 3,441,612 722,050 IFB Ser. 10-151, Class SA, IO, 5.898s, 2040 2,701,792 487,809 IFB Ser. 11-70, Class SN, IO, 5.748s, 2041 1,610,000 388,654 IFB Ser. 11-70, Class SH, IO, 5.738s, 2041 1,892,718 457,413 Ser. 14-25, Class QI, IO, 5s, 2044 5,430,542 1,281,662 Ser. 14-2, Class IC, IO, 5s, 2044 2,586,780 595,364 Ser. 13-3, Class IT, IO, 5s, 2043 1,713,084 365,570 Ser. 11-116, Class IB, IO, 5s, 2040 2,912,485 253,020 Ser. 10-35, Class UI, IO, 5s, 2040 2,506,211 584,800 Ser. 10-20, Class UI, IO, 5s, 2040 2,574,418 516,634 Ser. 10-9, Class UI, IO, 5s, 2040 10,680,223 2,456,512 Ser. 09-121, Class UI, IO, 5s, 2039 5,510,209 1,301,567 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 290,451 52,049 Ser. 10-35, Class AI, IO, 4 1/2s, 2040 3,656,836 740,948 Ser. 10-35, Class QI, IO, 4 1/2s, 2040 4,309,567 868,399 Ser. 13-151, Class IB, IO, 4 1/2s, 2040 3,206,971 737,616 Ser. 10-9, Class QI, IO, 4 1/2s, 2040 2,267,870 520,454 Ser. 10-103, Class DI, IO, 4 1/2s, 2038 5,744,174 768,277 Ser. 13-24, Class PI, IO, 4s, 2042 2,146,027 405,749 Ser. 12-106, Class QI, IO, 4s, 2042 1,286,553 242,670 Ser. 12-47, Class CI, IO, 4s, 2042 2,707,955 626,083 Ser. 12-41, Class IP, IO, 4s, 2041 4,719,139 914,324 Ser. 13-102, Class IP, IO, 3 1/2s, 2043 3,043,709 456,556 Ser. 13-76, Class IO, IO, 3 1/2s, 2043 8,454,460 1,510,981 Ser. 13-79, Class PI, IO, 3 1/2s, 2043 6,512,505 1,092,994 Absolute Return 700 Fund 23 MORTGAGE-BACKED SECURITIES (17.3%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Government National Mortgage Association Ser. 13-100, Class MI, IO, 3 1/2s, 2043 $4,741,170 $677,608 Ser. 13-37, Class JI, IO, 3 1/2s, 2043 3,491,024 562,718 Ser. 13-14, Class IO, IO, 3 1/2s, 2042 8,273,179 1,240,315 Ser. 13-27, Class PI, IO, 3 1/2s, 2042 1,841,823 321,103 Ser. 12-92, Class AI, IO, 3 1/2s, 2042 2,586,728 463,697 Ser. 13-37, Class LI, IO, 3 1/2s, 2042 2,290,153 381,539 Ser. 12-141, Class WI, IO, 3 1/2s, 2041 3,406,471 534,850 Ser. 12-71, Class JI, IO, 3 1/2s, 2041 3,898,679 510,965 Ser. 13-90, Class HI, IO, 3 1/2s, 2040 10,366,467 1,492,149 GSMPS Mortgage Loan Trust 144A Ser. 99-2, IO, 0.83s, 2027 105,710 793 Ser. 98-3, IO, zero%, 2027 62,154 913 Ser. 98-2, IO, zero%, 2027 53,023 381 Ser. 98-4, IO, zero%, 2026 83,122 2,046 Commercial mortgage-backed securities (6.0%) Banc of America Commercial Mortgage Trust Ser. 06-4, Class AJ, 5.695s, 2046 1,066,000 1,120,995 Ser. 06-1, Class B, 5.49s, 2045 255,000 261,095 FRB Ser. 05-1, Class B, 5.466s, 2042 840,000 865,200 FRB Ser. 05-5, Class D, 5.393s, 2045 426,000 433,114 FRB Ser. 05-6, Class G, 5.35s, 2047 443,000 436,368 Ser. 06-6, Class A2, 5.309s, 2045 24,812 24,881 Ser. 05-3, Class AJ, 4.767s, 2043 225,000 225,699 Ser. 07-1, Class XW, IO, 0.494s, 2049 2,888,366 23,763 Banc of America Commercial Mortgage Trust 144A FRB Ser. 08-1, Class C, 6.461s, 2051 584,000 517,716 Ser. 04-2, Class G, 5.239s, 2038 1,000,000 1,038,300 Banc of America Merrill Lynch Commercial Mortgage, Inc. FRB Ser. 05-1, Class C, 5.466s, 2042 429,000 419,348 Ser. 05-4, Class C, 5.147s, 2045 495,000 482,625 Banc of America Merrill Lynch Commercial Mortgage, Inc. 144A Ser. 04-4, Class XC, IO, 0.932s, 2042 1,856,837 4,377 Ser. 02-PB2, Class XC, IO, 0.416s, 2035 1,076,855 543 Bear Stearns Commercial Mortgage Securities Trust FRB Ser. 07-PW17, Class AJ, 6.082s, 2050 241,000 244,013 FRB Ser. 06-PW11, Class AJ, 5.607s, 2039 332,000 346,525 Ser. 05-PWR7, Class D, 5.304s, 2041 431,000 409,450 Ser. 05-PWR7, Class C, 5.235s, 2041 489,000 468,083 Ser. 05-PWR9, Class C, 5.055s, 2042 281,000 271,474 Bear Stearns Commercial Mortgage Securities Trust 144A FRB Ser. 06-PW11, Class B, 5.607s, 2039 1,010,000 1,026,160 FRB Ser. 06-PW11, Class C, 5.607s, 2039 384,000 381,581 Citigroup Commercial Mortgage Trust FRB Ser. 06-C4, Class B, 5.975s, 2049 3,226,000 3,179,223 FRB Ser. 05-C3, Class B, 5.029s, 2043 770,000 735,350 24 Absolute Return 700 Fund MORTGAGE-BACKED SECURITIES (17.3%)* cont. Principal amount Value Commercial mortgage-backed securities cont. Citigroup Commercial Mortgage Trust 144A FRB Ser. 12-GC8, Class D, 5.04s, 2045 $1,486,000 $1,462,670 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A FRB Ser. 07-CD5, Class E, 6.321s, 2044 262,000 259,380 COMM Mortgage Trust FRB Ser. 07-C9, Class C, 5.986s, 2049 250,000 243,125 FRB Ser. 07-C9, Class D, 5.986s, 2049 350,000 336,875 Ser. 07-C9, Class AJ, 5.65s, 2049 627,000 661,736 FRB Ser. 04-LB3A, Class E, 5.618s, 2037 693,000 698,544 FRB Ser. 05-LP5, Class D, 5.257s, 2043 359,000 370,931 COMM Mortgage Trust 144A FRB Ser. 13-CR8, Class D, 4.103s, 2046 450,000 383,533 FRB Ser. 07-C9, Class AJFL, 0.84s, 2049 613,000 553,662 Credit Suisse First Boston Mortgage Securities Corp. Ser. 02-CP5, Class E, 5.339s, 2035 251,252 251,296 Credit Suisse First Boston Mortgage Securities Corp. 144A Ser. 02-CP5, Class H, 6.326s, 2035 460,000 445,694 Ser. 03-C3, Class AX, IO, 1.74s, 2038 318,764 13 DBUBS Mortgage Trust 144A FRB Ser. 11-LC3A, Class D, 5.577s, 2044 957,000 980,041 GE Capital Commercial Mortgage Corp. FRB Ser. 06-C1, Class AJ, 5.457s, 2044 1,908,108 1,903,013 GE Capital Commercial Mortgage Corp. 144A FRB Ser. 04-C1, Class G, 5.157s, 2038 567,000 574,258 GMAC Commercial Mortgage Securities, Inc. Trust Ser. 04-C3, Class B, 4.965s, 2041 233,000 233,350 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class E, 5.087s, 2042 320,000 309,856 FRB Ser. 05-GG3, Class D, 4.986s, 2042 783,000 788,675 GS Mortgage Securities Trust FRB Ser. 04-GG2, Class D, 5.946s, 2038 299,000 301,056 Ser. 05-GG4, Class B, 4.841s, 2039 970,000 977,566 Ser. 05-GG4, Class AJ, 4.782s, 2039 313,000 317,882 GS Mortgage Securities Trust 144A FRB Ser. 12-GC6, Class D, 5.826s, 2045 859,000 881,162 FRB Ser. 11-GC3, Class E, 5s, 2044 439,000 405,732 FRB Ser. 13-GC10, Class E, 4.562s, 2046 F 750,000 636,842 FRB Ser. GC10, Class D, 4.562s, 2046 636,000 578,696 Ser. 06-GG8, Class X, IO, 0.782s, 2039 52,665,061 842,641 JPMBB Commercial Mortgage Securities Trust 144A FRB Ser. 13-C12, Class E, 4.223s, 2045 1,000,000 781,641 JPMorgan Chase Commercial Mortgage Securities Corp. Ser. 03-C1, Class D, 5.192s, 2037 1,864,583 1,878,567 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 07-CB20, Class AJ, 6.282s, 2051 1,040,500 1,104,907 FRB Ser. 06-LDP7, Class B, 6.025s, 2045 619,000 553,803 FRB Ser. 04-CB9, Class B, 5.964s, 2041 800,000 812,160 Ser. 06-LDP6, Class AJ, 5.565s, 2043 1,381,000 1,422,430 FRB Ser. 05-LDP3, Class D, 5.365s, 2042 555,000 552,392 Absolute Return 700 Fund 25 MORTGAGE-BACKED SECURITIES (17.3%)* cont. Principal amount Value Commercial mortgage-backed securities cont. JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 04-CBX, Class B, 5.021s, 2037 $210,000 $211,970 FRB Ser. 05-LDP2, Class E, 4.981s, 2042 463,000 437,453 FRB Ser. 05-LDP2, Class D, 4.941s, 2042 1,000,000 1,006,000 FRB Ser. 13-LC11, Class D, 4.383s, 2046 280,000 255,689 FRB Ser. 13-C10, Class D, 4.299s, 2047 213,000 193,326 Ser. 07-LDPX, Class X, IO, 0.494s, 2049 11,059,751 98,211 JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 07-CB20, Class B, 6.382s, 2051 392,000 394,103 FRB Ser. 07-CB20, Class C, 6.382s, 2051 658,000 617,421 FRB Ser. 11-C3, Class E, 5.728s, 2046 262,000 277,162 FRB Ser. 12-C6, Class F, 5 3/8s, 2045 432,000 394,366 FRB Ser. 13-C13, Class D, 4.191s, 2046 458,000 408,648 FRB Ser. 13-C13, Class E, 3.986s, 2046 639,000 495,147 FRB Ser. 13-C10, Class E, 3 1/2s, 2047 553,000 409,386 FRB Ser. 13-LC11, Class E, 3 1/4s, 2046 370,000 265,364 FRB Ser. 12-C6, Class G, 2.972s, 2045 800,000 593,045 Key Commercial Mortgage Ser. 07-SL1, Class A2, 5.786s, 2040 133,390 132,890 LB-UBS Commercial Mortgage Trust FRB Ser. 06-C3, Class C, 5.921s, 2039 1,250,000 1,125,000 Ser. 06-C3, Class AJ, 5.72s, 2039 905,000 916,222 Ser. 07-C1, Class AJ, 5.484s, 2040 403,000 420,289 FRB Ser. 06-C6, Class C, 5.482s, 2039 704,000 688,160 FRB Ser. 05-C2, Class C, 5.388s, 2040 1,150,000 1,163,110 Ser. 05-C7, Class C, 5.35s, 2040 324,000 333,461 Ser. 07-C2, Class XW, IO, 0.738s, 2040 1,871,295 28,391 Merrill Lynch Mortgage Trust FRB Ser. 08-C1, Class AJ, 6.47s, 2051 328,000 358,307 FRB Ser. 05-CIP1, Class C, 5.396s, 2038 501,000 463,425 FRB Ser. 05-CIP1, Class B, 5.366s, 2038 265,000 254,400 Ser. 04-KEY2, Class D, 5.046s, 2039 263,000 264,920 FRB Ser. 04-BPC1, Class C, 5.011s, 2041 468,000 471,510 ML-CFC Commercial Mortgage Trust Ser. 06-3, Class AJ, 5.485s, 2046 208,000 212,098 Ser. 06-4, Class AJ, 5.239s, 2049 311,000 314,499 ML-CFC Commercial Mortgage Trust 144A Ser. 06-4, Class AJFX, 5.147s, 2049 295,000 286,357 Ser. 06-4, Class XC, IO, 0.261s, 2049 51,434,555 653,219 Morgan Stanley Bank of America Merrill Lynch Trust 144A FRB Ser. 13-C11, Class D, 4.566s, 2046 143,000 127,299 FRB Ser. 13-C11, Class E, 4.566s, 2046 750,000 623,025 Ser. 13-C8, Class D, 4.311s, 2048 506,000 451,453 Ser. 13-C10, Class D, 4.218s, 2046 106,000 91,509 Morgan Stanley Capital I Trust FRB Ser. 06-HQ8, Class C, 5.678s, 2044 1,350,000 1,296,000 FRB Ser. 06-HQ8, Class D, 5.678s, 2044 274,000 251,148 Ser. 07-HQ11, Class C, 5.558s, 2044 1,181,000 1,177,457 26 Absolute Return 700 Fund MORTGAGE-BACKED SECURITIES (17.3%)* cont. Principal amount Value Commercial mortgage-backed securities cont. UBS-Barclays Commercial Mortgage Trust 144A FRB Ser. 12-C3, Class D, 5.123s, 2049 $496,000 $478,020 Wachovia Bank Commercial Mortgage Trust Ser. 06-C24, Class AJ, 5.658s, 2045 775,000 776,163 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 05-C21, Class E, 5.414s, 2044 569,000 573,040 Wells Fargo Commercial Mortgage Trust 144A FRB Ser. 13-LC12, Class D, 4.439s, 2046 2,412,000 2,150,215 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 11-C4, Class E, 5.415s, 2044 592,000 600,335 FRB Ser. 12-C6, Class E, 5s, 2045 533,000 483,324 FRB Ser. 13-UBS1, Class D, 4.788s, 2046 345,000 320,181 FRB Ser. 13-C15, Class D, 4.635s, 2046 841,000 759,397 FRB Ser. 12-C10, Class D, 4.608s, 2045 438,000 406,146 FRB Ser. 13-C12, Class D, 4.498s, 2048 538,000 497,494 FRB Ser. 13-C13, Class E, 4.278s, 2045 1,000,000 779,200 FRB Ser. 13-C14, Class D, 4.135s, 2046 716,000 632,414 Residential mortgage-backed securities (non-agency) (2.5%) Banc of America Funding Corp. FRB Ser. 06-G, Class 3A3, 5 3/4s, 2036 309,075 299,803 FRB Ser. 06-G, Class 2A5, 0.432s, 2036 2,006,619 1,805,957 Barclays Capital, LLC Trust FRB Ser. 12-RR10, Class 9A2, 2.654s, 2035 280,000 246,960 Barclays Capital, LLC Trust 144A FRB Ser. 12-RR11, Class 5A3, 10.435s, 2037 293,749 180,949 FRB Ser. 13-RR2, Class 3A2, 7.41s, 2036 490,000 455,700 FRB Ser. 09-RR5, Class 7A2, 5 1/2s, 2035 1,350,000 1,127,250 Countrywide Alternative Loan Trust FRB Ser. 05-38, Class A3, 0.502s, 2035 410,907 355,846 FRB Ser. 05-59, Class 1A1, 0.487s, 2035 1,646,606 1,309,051 FRB Ser. 05-44, Class 1A1, 0.482s, 2035 1,304,418 1,061,539 Harborview Mortgage Loan Trust FRB Ser. 05-10, Class 2A1A, 0.462s, 2035 513,933 443,576 Jefferies Resecuritization Trust 144A FRB Ser. 09-R7, Class 12A2, 2.617s, 2036 1,325,000 1,139,500 RBSSP Resecuritization Trust 144A FRB Ser. 09-5, Class 11A3, 6 1/2s, 2037 581,507 472,475 Residential Accredit Loans, Inc. FRB Ser. 06-QO7, Class 2A1, 0.976s, 2046 4,001,755 2,816,235 FRB Ser. 07-QH1, Class A1, 0.312s, 2037 2,028,672 1,716,865 FRB Ser. 07-QH2, Class A1, 0.292s, 2037 2,942,684 2,287,937 WAMU Mortgage Pass-Through Certificates FRB Ser. 06-AR1, Class 2A1B, 1.196s, 2046 1,593,298 1,418,035 FRB Ser. 06-AR3, Class A1B, 1.126s, 2046 506,659 413,181 FRB Ser. 06-AR4, Class 1A1B, 1.066s, 2046 695,712 591,355 FRB Ser. 05-AR11, Class A1C3, 0.662s, 2045 1,368,949 1,201,253 FRB Ser. 05-AR13, Class A1C3, 0.642s, 2045 3,178,922 2,738,641 FRB Ser. 2004-AR13, Class A1B2, 0.642s, 2034 660,199 613,985 Absolute Return 700 Fund 27 MORTGAGE-BACKED SECURITIES (17.3%)* cont. Principal amount Value Residential mortgage-backed securities (non-agency) cont. WAMU Mortgage Pass-Through Certificates FRB Ser. 05-AR11, Class A1C4, 0.592s, 2045 $827,625 $720,034 FRB Ser. 05-AR1, Class A1B, 0.542s, 2045 220,652 197,638 FRB Ser. 05-AR9, Class A1B, 0.532s, 2045 1,583,803 1,463,362 FRB Ser. 05-AR13, Class A1B3, 0.512s, 2045 240,747 214,265 FRB Ser. 05-AR15, Class A1B3, 0.492s, 2045 622,929 545,062 Wells Fargo Mortgage Loan Trust FRB Ser. 12-RR2, Class 1A2, 0.324s, 2047 1,000,000 715,200 Wells Fargo Mortgage Backed Securities Trust FRB Ser. 06-AR6, Class 7A2, 4.997s, 2036 439,309 431,907 Total mortgage-backed securities (cost $168,753,044) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (8.3%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (0.8%) Government National Mortgage Association Pass-Through Certificates 4 1/2s, TBA, May 1, 2044 $5,000,000 $5,421,094 4s, TBA, May 1, 2044 3,000,000 3,175,313 U.S. Government Agency Mortgage Obligations (7.5%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 3s, April 1, 2043 978,517 947,174 Federal National Mortgage Association Pass-Through Certificates 5 1/2s, TBA, May 1, 2044 3,000,000 3,318,281 4 1/2s, May 1, 2041 ## 2,000,023 2,149,946 4 1/2s, TBA, May 1, 2044 24,000,000 25,766,251 4s, TBA, May 1, 2044 18,000,000 18,857,812 3 1/2s, TBA, May 1, 2044 10,000,000 10,155,469 3s, with due dates from January 1, 2043 to April 1, 2043 4,696,594 4,559,526 3s, TBA, May 1, 2044 12,000,000 11,699,063 Total U.S. government and agency mortgage obligations (cost $85,373,987) U.S. TREASURY OBLIGATIONS (0.5%)* Principal amount Value U.S. Treasury Notes 1 3/4s, May 31, 2016 i $4,422,000 $4,573,056 2 3/4s, February 15, 2019 i 541,000 571,161 4 1/8s, May 15, 2015 i 106,000 112,423 2 1/2s, March 31, 2015 i 19,000 19,457 Total U.S. treasury obligations (cost $5,276,097) CORPORATE BONDS AND NOTES (8.6%)* Principal amount Value Basic materials (0.6%) Alcoa, Inc. sr. unsec. unsub. notes 5.55s, 2017 $196,000 $213,115 ArcelorMittal SA sr. unsec. unsub. notes 6 1/8s, 2018 (France) 85,000 93,181 Beverage Packaging Holdings Luxembourg II SA/Beverage Packaging Holdings II Issuer, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2016 (Luxembourg) 1,375,000 1,404,218 28 Absolute Return 700 Fund CORPORATE BONDS AND NOTES (8.6%)* cont. Principal amount Value Basic materials cont. HD Supply, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 $1,500,000 $1,623,750 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty notes 9s, 2020 630,000 610,313 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 605,000 629,956 Perstorp Holding AB 144A company guaranty sr. notes 8 3/4s, 2017 (Sweden) 500,000 535,000 Smurfit Kappa Acquisitions 144A company guaranty sr. notes 4 7/8s, 2018 (Ireland) 1,000,000 1,062,168 Vale Overseas, Ltd. company guaranty sr. unsec. unsub. notes 6 1/4s, 2017 (Brazil) 230,000 257,312 Capital goods (0.4%) ADS Waste Holdings, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 1,400,000 1,517,250 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 1,750,000 2,012,500 KION Finance SA 144A sr. notes 6 3/4s, 2020 (Luxembourg) EUR 150,000 228,663 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 $285,000 299,963 Schaeffler Holding Finance BV 144A notes 6 7/8s, 2018 (Netherlands) ‡‡ EUR 245,000 360,196 Communication services (1.5%) Digicel Group, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Jamaica) $915,000 974,475 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 1,250,000 1,296,937 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 495,000 575,438 Inmarsat Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (United Kingdom) 130,000 135,200 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 7 3/4s, 2021 (Luxembourg) 1,500,000 1,563,750 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 6 3/4s, 2018 (Luxembourg) 700,000 740,250 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 5/8s, 2020 500,000 560,000 Nil International Telecom SCA 144A company guaranty sr. unsec. notes 7 7/8s, 2019 (Luxembourg) 700,000 493,500 Sprint Communications, Inc. sr. unsec. unsub. notes 7s, 2020 1,500,000 1,629,375 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/4s, 2021 1,500,000 1,595,625 Telenet Finance V Luxembourg SCA 144A sr. notes 6 3/4s, 2024 (Luxembourg) EUR 115,000 175,707 Telenet Finance V Luxembourg SCA 144A sr. notes 6 1/4s, 2022 (Luxembourg) EUR 165,000 249,350 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH 144A company guaranty sr. notes 7 1/2s, 2019 (Germany) $560,000 604,800 Virgin Media Secured Finance PLC 144A sr. notes 6s, 2021 (United Kingdom) GBP 540,000 957,322 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. notes 10 1/4s, 2019 $1,525,000 1,723,250 Wind Acquisition Finance SA company guaranty sr. notes Ser. REGS, 7 3/8s, 2018 (Luxembourg) EUR 110,000 161,063 Absolute Return 700 Fund 29 CORPORATE BONDS AND NOTES (8.6%)* cont. Principal amount Value Communication services cont. Wind Acquisition Finance SA 144A company guaranty sr. notes 7 1/4s, 2018 (Luxembourg) $420,000 $442,050 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 1,000,000 1,148,750 Consumer cyclicals (1.2%) Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 860,000 821,300 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 ‡‡ 133,000 134,330 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 330,000 334,125 Ceridian HCM Holding, Inc. 144A sr. unsec. notes 11s, 2021 1,500,000 1,732,500 Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2019 475,000 505,875 DH Services Luxembourg Sarl 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Luxembourg) 500,000 533,125 FelCor Lodging LP company guaranty sr. notes 10s, 2014 R 312,000 321,750 Garda World Security Corp. 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2021 (Canada) 1,000,000 1,065,000 Gibson Brands, Inc. 144A sr. notes 8 7/8s, 2018 477,000 505,024 Igloo Holdings Corp. 144A sr. unsec. unsub. notes 8 1/4s, 2017 ‡‡ 500,000 511,250 ISS Holdings A/S sr. sub. notes Ser. REGS, 8 7/8s, 2016 (Denmark) EUR 291,012 404,745 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 $1,000,000 1,125,000 Navistar International Corp. sr. notes 8 1/4s, 2021 1,750,000 1,787,188 Owens Corning company guaranty sr. unsec. notes 9s, 2019 47,000 58,997 Realogy Corp. 144A company guaranty sr. notes 7 5/8s, 2020 200,000 223,000 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 1,300,000 1,384,500 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 500,000 557,500 Schaeffler Finance BV 144A company guaranty sr. notes 7 3/4s, 2017 (Netherlands) 395,000 450,300 Travelport, LLC/Travelport Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 13 7/8s, 2016 ‡‡ 341,560 355,222 Consumer staples (0.3%) Affinion Investments, LLC 144A company guaranty sr. unsec. sub. notes 13 1/2s, 2018 581,400 610,470 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 590,000 663,750 Landry’s, Inc. 144A sr. unsec. notes 9 3/8s, 2020 1,750,000 1,929,375 Libbey Glass, Inc. company guaranty sr. notes 6 7/8s, 2020 50,000 51,500 Energy (1.4%) Carrizo Oil & Gas, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 1,000,000 1,070,000 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 1,000,000 1,048,750 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2021 1,500,000 1,554,375 30 Absolute Return 700 Fund CORPORATE BONDS AND NOTES (8.6%)* cont. Principal amount Value Energy cont. Lightstream Resources, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) $1,000,000 $1,021,250 Linn Energy, LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/2s, 2019 1,250,000 1,296,875 Peabody Energy Corp. company guaranty sr. unsec. notes 7 3/8s, 2016 265,000 297,463 Petroleos de Venezuela SA sr. unsec. notes 4.9s, 2014 (Venezuela) 3,055,000 2,955,590 Samson Investment Co. 144A sr. unsec. notes 10 3/4s, 2020 2,500,000 2,637,500 WPX Energy, Inc. sr. unsec. unsub. notes 6s, 2022 2,000,000 2,067,500 Financials (1.2%) Ally Financial, Inc. company guaranty sr. notes 6 1/4s, 2017 1,000,000 1,116,250 CIT Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2018 520,000 557,700 E*Trade Financial Corp. sr. unsec. unsub. notes 6 3/8s, 2019 1,190,000 1,292,638 Hartford Financial Services Group, Inc. (The) jr. unsec. sub. FRB bonds 8 1/8s, 2038 645,000 760,294 Icahn Enterprises LP/Icahn Enterprises Finance Corp. 144A company guaranty sr. unsec. notes 4 7/8s, 2019 1,430,000 1,449,663 Lloyds Banking Group PLC 144A jr. unsec. sub. FRN notes 6.657s, perpetual maturity (United Kingdom) 200,000 213,000 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2018 610,000 614,575 Provident Funding Associates LP/PFG Finance Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 635,000 646,906 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A sub. FRN notes 6s, 2021 (Russia) 400,000 379,000 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 230,000 271,113 USI, Inc./NY 144A sr. unsec. notes 7 3/4s, 2021 1,676,000 1,726,280 Vnesheconombank Via VEB Finance PLC 144A sr. unsec. notes 5.942s, 2023 (Russia) 200,000 178,000 Vnesheconombank Via VEB Finance PLC 144A sr. unsec. unsub. notes 6.8s, 2025 (Russia) 250,000 231,075 VTB Bank OJSC Via VTB Capital SA sr. unsec. notes Ser. 6, 6 1/4s, 2035 (Russia) 500,000 503,750 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 1,500,000 1,500,000 VTB Bank OJSC Via VTB Capital SA 144A unsec. sub. bonds 6.95s, 2022 (Russia) 1,000,000 957,500 Health care (1.2%) AmSurg Corp. company guaranty sr. unsec. unsub. notes 5 5/8s, 2020 1,969,000 2,032,992 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2018 555,000 583,444 ConvaTec Healthcare D Sarl 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 445,000 651,851 Fresenius US Finance II, Inc. 144A sr. unsec. notes 9s, 2015 $525,000 572,250 HCA, Inc. sr. notes 6 1/2s, 2020 610,000 680,150 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 1,390,000 1,511,625 Absolute Return 700 Fund 31 CORPORATE BONDS AND NOTES (8.6%)* cont. Principal amount Value Health care cont. IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec. notes 8 3/8s, 2019 $565,000 $600,313 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty notes 10 1/2s, 2018 856,000 977,980 Par Pharmaceutical Cos., Inc. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 1,080,000 1,171,800 Service Corp. International/US sr. notes 7s, 2017 185,000 208,125 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 665,000 729,838 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 3/8s, 2020 2,430,000 2,612,250 Technology (0.2%) First Data Corp. 144A company guaranty notes 8 1/4s, 2021 2,000,000 2,155,000 Transportation (0.3%) Aguila 3 SA 144A company guaranty sr. notes 7 7/8s, 2018 (Luxembourg) 1,000,000 1,058,750 CHC Helicopter SA company guaranty sr. notes 9 1/4s, 2020 (Canada) 1,800,000 1,935,000 Utilities and power (0.3%) AES Corp. (VA) sr. unsec. unsub. notes 9 3/4s, 2016 150,000 173,250 AES Corp. (VA) sr. unsec. unsub. notes 8s, 2017 1,000,000 1,187,500 El Paso, LLC company guaranty sr. notes 7s, 2017 465,000 524,212 EP Energy, LLC/EP Energy Finance, Inc. sr. unsec. notes 9 3/8s, 2020 945,000 1,091,475 Total corporate bonds and notes (cost $86,050,226) SENIOR LOANS (5.2%)* c Principal amount Value Basic materials (0.3%) AIlnex Luxembourg & CY SCA bank term loan FRN 8 1/4s, 2020 (Luxembourg) $500,000 $512,500 AIlnex Luxembourg & CY SCA bank term loan FRN Ser. B1, 4 1/2s, 2019 (Luxembourg) 653,454 652,637 AIlnex Luxembourg & CY SCA bank term loan FRN Ser. B2, 4 1/2s, 2019 (Luxembourg) 339,046 338,622 Oxea Sarl bank term loan FRN 8 1/4s, 2020 (Germany) 1,165,000 1,182,475 Communication services (0.2%) Asurion, LLC bank term loan FRN 8 1/2s, 2021 980,000 1,000,621 Asurion, LLC bank term loan FRN Ser. B2, 4 1/4s, 2020 661,998 652,895 Zayo Group, LLC bank term loan FRN Ser. B, 4 1/2s, 2019 982,505 979,639 Consumer cyclicals (2.2%) Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B2, 4 1/4s, 2017 1,042,535 1,044,099 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.402s, 2018 1,957,421 1,822,849 Caesars Growth Properties Holdings, LLC bank term loan FRN 6 1/4s, 2021 845,000 839,895 CBAC Borrower, LLC bank term loan FRN Ser. B, 8 1/4s, 2020 1,500,000 1,552,500 32 Absolute Return 700 Fund SENIOR LOANS (5.2%)* c cont. Principal amount Value Consumer cyclicals cont. CCM Merger, Inc. bank term loan FRN Ser. B, 5s, 2017 $820,407 $818,013 Clear Channel Communications, Inc. bank term loan FRN Ser. D, 6.903s, 2019 1,617,000 1,602,851 Getty Images, Inc. bank term loan FRN Ser. B, 4 3/4s, 2019 1,987,431 1,897,996 Golden Nugget, Inc. bank term loan FRN Ser. B, 5 1/2s, 2019 610,969 624,334 Golden Nugget, Inc. bank term loan FRN Ser. DD, 5 1/2s, 2019 261,844 267,572 Interactive Data Corp. bank term loan FRN Ser. B, 3 3/4s, 2018 681,778 680,358 JC Penney Corp., Inc. bank term loan FRN 6s, 2018 997,487 986,578 Jo-Ann Stores, Inc. bank term loan FRN Ser. B, 4s, 2018 569,927 565,652 MGM Resorts International bank term loan FRN Ser. B, 3 1/2s, 2019 987,500 980,711 ROC Finance, LLC bank term loan FRN 5s, 2019 497,500 480,709 Roofing Supply Group, LLC bank term loan FRN Ser. B, 5s, 2019 985,000 983,769 Sabre GLBL, Inc. bank term loan FRN Ser. B, 4 1/4s, 2019 1,728,125 1,723,444 Sedgwick, Inc. bank term loan FRN 6 3/4s, 2022 1,275,000 1,258,152 Station Casinos, LLC bank term loan FRN Ser. B, 4 1/4s, 2020 1,198,522 1,195,901 Talbots, Inc. (The) bank term loan FRN 8 1/4s, 2021 800,000 794,000 Travelport, LLC bank term loan FRN 9 1/2s, 2016 625,223 644,761 Travelport, LLC bank term loan FRN 6 1/4s, 2019 1,602,888 1,631,940 Van Wagner Communications, Inc. bank term loan FRN Ser. B, 6.26s, 2018 484,433 489,882 Consumer staples (0.5%) BJ’s Wholesale Club, Inc. bank term loan FRN 8 1/2s, 2020 1,000,000 1,017,679 Del Monte Foods, Inc. bank term loan FRN 8 1/4s, 2021 1,000,000 987,500 Rite Aid Corp. bank term loan FRN 4 7/8s, 2021 2,000,000 2,020,000 Sprouts Farmers Markets, Inc. bank term loan FRN 4s, 2020 449,643 449,081 WNA Holdings, Inc. bank term loan FRN 8 1/2s, 2020 335,000 339,606 WNA Holdings, Inc. bank term loan FRN 4 1/2s, 2020 146,832 146,832 WNA Holdings, Inc. bank term loan FRN 4 1/2s, 2020 80,422 80,422 Energy (0.7%) Fieldwood Energy, LLC bank term loan FRN 8 3/8s, 2020 1,775,000 1,827,363 FTS International, Inc. bank term loan FRN Ser. B, 5 3/4s, 2021 1,265,000 1,268,953 Offshore Group Investment, Ltd. bank term loan FRN Ser. B, 5s, 2017 (Cayman Islands) 1,201,500 1,195,492 Quicksilver Resources, Inc. bank term loan FRN 7s, 2019 1,325,000 1,318,375 Shelf Drilling Holdings, Ltd. bank term loan FRN 10s, 2018 ‡‡ 1,050,000 1,071,000 Tervita Corp. bank term loan FRN Ser. B, 6 1/4s, 2018 (Canada) 957,154 941,301 Financials (0.3%) iStar Financial, Inc. bank term loan FRN 4 1/2s, 2017 R 1,105 1,107 Nuveen Investments, Inc. bank term loan FRN 6 1/2s, 2019 1,350,000 1,355,063 Walter Investment Management Corp. bank term loan FRN Ser. B, 4 3/4s, 2020 1,466,503 1,453,672 Health care (0.3%) Ardent Medical Services, Inc. bank term loan FRN 6 3/4s, 2018 987,500 967,750 Kinetic Concepts, Inc. bank term loan FRN 4s, 2018 1,334,746 1,333,316 Absolute Return 700 Fund 33 SENIOR LOANS (5.2%)* c cont. Principal amount Value Health care cont. Pharmaceutical Product Development, Inc. bank term loan FRN Ser. B, 4s, 2018 $703,890 $701,602 Sheridan Holdings, Inc. bank term loan FRN 8 1/4s, 2021 430,000 434,300 Technology (0.3%) Avaya, Inc. bank term loan FRN Ser. B6, 6 1/2s, 2018 2,236,413 2,223,833 Infor US, Inc. bank term loan FRN Ser. B5, 3 3/4s, 2020 615,985 611,255 Transportation (0.3%) Air Medical Group Holdings, Inc. bank term loan FRN 7 5/8s, 2018 ‡‡ 1,575,000 1,559,250 Livingston International, Inc. bank term loan FRN 9s, 2020 (Canada) 1,466,087 1,473,417 Utilities and power (0.1%) Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.737s, 2017 848,159 640,360 Total senior loans (cost $53,407,234) COMMODITY LINKED NOTES (2.6%)* Ω Principal amount Value Deutsche Bank AG/London 144A notes, 1-month USD LIBOR less 0.16%, 2015 (Indexed to the DB Commodity Backwardation Alpha 22 Total Return Index multiplied by 3) (United Kingdom) $4,824,000 $4,267,793 UBS AG/London 144A sr. notes 1-month LIBOR less 0.10%, 2014 (Indexed to the UBSIF3AT Index multiplied by 3) (Jersey) 18,933,000 18,237,536 UBS AG/London 144A sr. notes 1-month LIBOR less 0.10%, 2015 (Indexed to the UBSIF3AT Index multiplied by 3) (Jersey) 4,925,000 4,914,067 Total commodity linked notes (cost $28,682,000) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (0.6%)* Principal amount Value Argentina (Republic of) sr. unsec. bonds 7s, 2017 (Argentina) $725,000 $659,750 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 (Argentina) 3,710,000 3,606,120 Croatia (Republic of) 144A sr. unsec. notes 6 1/4s, 2017 (Croatia) 775,000 830,994 Croatia (Republic of) 144A sr. unsec. unsub. notes 6 3/8s, 2021 (Croatia) 220,000 236,500 Financing of Infrastructural Projects State Enterprise 144A govt. guaranty sr. unsec. notes 8 3/8s, 2017 (Ukraine) 150,000 123,750 Ukraine (Government of) 144A sr. unsec. bonds 7.95s, 2014 (Ukraine) 635,000 620,713 Total foreign government and agency bonds and notes (cost $6,121,295) PURCHASED SWAP OPTIONS OUTSTANDING (—%)* Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. 2.785/3 month USD-LIBOR-BBA/May-24 May-14/2.785 $10,000,000 $49,600 (2.785)/3 month USD-LIBOR-BBA/May-24 May-14/2.785 10,000,000 27,000 34 Absolute Return 700 Fund PURCHASED SWAP OPTIONS OUTSTANDING (—%)* cont. Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Credit Suisse International 2.79/3 month USD-LIBOR-BBA/May-24 May-14/2.79 $6,666,700 $34,934 (2.79)/3 month USD-LIBOR-BBA/May-24 May-14/2.79 6,666,700 16,867 Deutsche Bank AG 2.78/3 month USD-LIBOR-BBA/May-24 May-14/2.78 4,000,000 18,760 (2.78)/3 month USD-LIBOR-BBA/May-24 May-14/2.78 4,000,000 11,560 Goldman Sachs International 2.78375/3 month USD-LIBOR-BBA/May-24 May-14/2.78375 6,666,700 32,600 (2.78375)/3 month USD-LIBOR-BBA/May-24 May-14/2.78375 6,666,700 18,333 Total purchased swap options outstanding (cost $343,802) PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (0.7%)* strike price amount Value Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jul-14/$101.00 $25,000,000 $225,750 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jul-14/100.56 25,000,000 179,000 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jul-14/100.38 25,000,000 161,500 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jul-14/100.19 25,000,000 145,500 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jul-14/100.00 25,000,000 131,000 SPDR S&P rust (PUT) Nov-14/155.00 315,756 449,356 SPDR S&P rust (Put) Apr-15/164.00 332,432 1,585,431 SPDR S&P rust (Put) Mar-15/164.00 302,508 1,309,551 SPDR S&P rust (Put) Feb-15/163.00 303,508 1,082,458 SPDR S&P rust (Put) Jan-15/162.00 293,565 867,279 SPDR S&P rust (Put) Dec-14/158.00 303,655 621,898 Total purchased options outstanding (cost $11,088,136) SHORT-TERM INVESTMENTS (29.3%)* Principal amount/shares Value Putnam Short Term Investment Fund 0.06% L 202,600,939 $202,600,939 SSgA Prime Money Market Fund zero% P 5,180,000 5,180,000 Federal Home Loan Mortgage Corp. discount commercial paper with an effective yield of 0.05%, July 11, 2014 $8,816,000 8,815,304 Federal Home Loan Mortgage Corp. discount commercial paper with an effective yield of 0.05%, July 1, 2014 1,000,000 999,932 U.S. Treasury Bills with an effective yield of 0.12%, November 13, 2014 # Δ § 24,000,000 23,994,120 U.S. Treasury Bills with an effective yield of 0.13%, August 21, 2014 # § 26,000,000 25,997,582 U.S. Treasury Bills with an effective yield of 0.09%, June 5, 2014 17,000,000 16,998,496 U.S. Treasury Bills with an effective yield of 0.10%, May 1, 2014 20,000,000 20,000,000 Total short-term investments (cost $304,567,518) TOTAL INVESTMENTS Total investments (cost $1,064,896,680) Absolute Return 700 Fund 35 Key to holding’s currency abbreviations EUR Euro GBP British Pound Key to holding’s abbreviations ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only MTN Medium Term Notes OJSC Open Joint Stock Company PO Principal Only SPDR S&P Depository Receipts TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from November 1, 2013 through April 30, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $1,037,895,507. Ω The value of the commodity linked notes, which are marked to market daily, may be based on a multiple of the performance of the index. The multiple (or leverage) will increase the volatility of the note’s value relative to the change in the underlying index. † Non-income-producing security. ‡‡ Income may be received in cash or additional securities at the discretion of the issuer. ## Forward commitment, in part or in entirety (Note 1). # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. Δ This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. § This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 6). F Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio (Note 1). i Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. P Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). 36Absolute Return 700 Fund R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $325,457,129 to cover certain derivatives contracts and delayed delivery securities. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA’s. The dates shown on debt obligations are the original maturity dates. FORWARD CURRENCY CONTRACTS at 4/30/14 (aggregate face value $160,132,607) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 7/17/14 $32,069 $31,839 $230 British Pound Buy 6/18/14 8,439 8,768 (329) Canadian Dollar Sell 7/17/14 1,559,681 1,544,629 (15,052) Chilean Peso Buy 7/17/14 3,042 3,111 (69) Colombian Peso Buy 7/17/14 78,007 54,414 23,593 Japanese Yen Sell 5/21/14 2,745,084 2,756,334 11,250 Singapore Dollar Sell 5/21/14 759,429 746,612 (12,817) Swiss Franc Sell 6/18/14 1,481,034 1,468,318 (12,716) Barclays Bank PLC British Pound Sell 6/18/14 28,355 7,039 (21,316) Canadian Dollar Sell 7/17/14 31,419 31,139 (280) Euro Sell 6/18/14 3,106,221 3,111,820 5,599 Japanese Yen Sell 5/21/14 3,289,491 3,350,239 60,748 Mexican Peso Buy 7/17/14 2,288,768 2,282,982 5,786 New Zealand Dollar Buy 7/17/14 4,644,234 4,613,176 31,058 Norwegian Krone Sell 6/18/14 772,220 804,363 32,143 Singapore Dollar Sell 5/21/14 403,045 396,255 (6,790) South African Rand Sell 7/17/14 934,376 920,523 (13,853) South Korean Won Buy 5/21/14 957,878 940,582 17,296 Swedish Krona Sell 6/18/14 1,555,403 1,498,189 (57,214) Swiss Franc Buy 6/18/14 1,550,028 1,553,916 (3,888) Citibank, N.A. Australian Dollar Sell 7/17/14 1,533,293 1,529,667 (3,626) Canadian Dollar Sell 7/17/14 264,106 261,810 (2,296) Chilean Peso Sell 7/17/14 878,940 898,180 19,240 Euro Sell 6/18/14 3,104,833 3,087,808 (17,025) Japanese Yen Sell 5/21/14 4,430,526 4,426,497 (4,029) New Zealand Dollar Buy 7/17/14 3,092,872 3,066,960 25,912 Norwegian Krone Sell 6/18/14 1,414,846 1,407,811 (7,035) Swiss Franc Buy 6/18/14 220,166 231,079 (10,913) Credit Suisse International British Pound Buy 6/18/14 1,790,398 1,768,910 21,488 British Pound Sell 6/18/14 1,790,398 1,773,625 (16,773) Absolute Return 700 Fund 37 FORWARD CURRENCY CONTRACTS at 4/30/14 (aggregate face value $160,132,607) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Credit Suisse International cont. Canadian Dollar Sell 7/17/14 $1,516,149 $1,489,026 $(27,123) Euro Buy 6/18/14 1,701,679 1,690,644 11,035 Indian Rupee Buy 5/21/14 937,570 861,202 76,368 Japanese Yen Sell 5/21/14 3,568,245 3,583,026 14,781 New Zealand Dollar Buy 7/17/14 3,129,625 3,117,000 12,625 Norwegian Krone Sell 6/18/14 382,768 363,767 (19,001) Singapore Dollar Sell 5/21/14 684,212 672,701 (11,511) South Korean Won Buy 5/21/14 958,720 939,965 18,755 Swedish Krona Sell 6/18/14 1,607,592 1,556,130 (51,462) Swiss Franc Buy 6/18/14 1,673,353 1,673,646 (293) Deutsche Bank AG Australian Dollar Buy 7/17/14 1,725,983 1,711,823 14,160 British Pound Sell 6/18/14 11,308 2,202 (9,106) Canadian Dollar Sell 7/17/14 1,463,237 1,450,195 (13,042) Euro Sell 6/18/14 1,552,971 1,535,171 (17,800) Japanese Yen Sell 5/21/14 3,011,779 3,024,032 12,253 New Zealand Dollar Buy 7/17/14 3,119,773 3,106,668 13,105 Norwegian Krone Sell 6/18/14 1,416,122 1,401,931 (14,191) Swedish Krona Buy 6/18/14 1,553,098 1,575,089 (21,991) Swedish Krona Sell 6/18/14 1,554,666 1,555,739 1,073 Swiss Franc Sell 6/18/14 1,473,419 1,451,473 (21,946) Goldman Sachs International Australian Dollar Buy 7/17/14 27,725 27,510 215 British Pound Sell 6/18/14 1,504,488 1,485,690 (18,798) Canadian Dollar Sell 7/17/14 559,995 551,230 (8,765) Euro Buy 6/18/14 3,155,188 3,140,041 15,147 Japanese Yen Sell 5/21/14 3,829,133 3,832,273 3,140 HSBC Bank USA, National Association Australian Dollar Sell 7/17/14 1,562,127 1,560,045 (2,082) British Pound Sell 6/18/14 3,136,066 3,095,448 (40,618) Canadian Dollar Sell 7/17/14 671,466 665,884 (5,582) Japanese Yen Sell 5/21/14 1,626,695 1,627,175 480 Swedish Krona Sell 6/18/14 54,616 39,658 (14,958) JPMorgan Chase Bank N.A. Australian Dollar Buy 7/17/14 7,671 8,504 (833) British Pound Buy 6/18/14 1,559,847 1,560,320 (473) Canadian Dollar Sell 7/17/14 28,687 8,977 (19,710) Euro Buy 6/18/14 3,042,408 3,052,961 (10,553) Hungarian Forint Sell 6/18/14 939,548 916,326 (23,222) Indian Rupee Buy 5/21/14 949,755 911,108 38,647 Japanese Yen Sell 5/21/14 2,595,759 2,584,629 (11,130) Mexican Peso Buy 7/17/14 641,765 640,304 1,461 38 Absolute Return 700 Fund FORWARD CURRENCY CONTRACTS at 4/30/14 (aggregate face value $160,132,607) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) JPMorgan Chase Bank N.A. cont. New Taiwan Dollar Sell 5/21/14 $927,464 $923,300 $(4,164) New Zealand Dollar Buy 7/17/14 1,581,862 1,568,369 13,493 Norwegian Krone Sell 6/18/14 1,407,373 1,396,473 (10,900) Singapore Dollar Sell 5/21/14 109,834 107,993 (1,841) Swedish Krona Buy 6/18/14 1,553,698 1,570,588 (16,890) Swedish Krona Sell 6/18/14 1,553,698 1,557,539 3,841 Swiss Franc Buy 6/18/14 764,955 772,643 (7,688) Thai Baht Buy 5/21/14 1,539,271 1,543,617 (4,346) Thai Baht Sell 5/21/14 1,543,635 1,534,214 (9,421) Royal Bank of Scotland PLC (The) Japanese Yen Sell 5/21/14 1,427,856 1,429,374 1,518 State Street Bank and Trust Co. Australian Dollar Buy 7/17/14 1,536,713 1,555,666 (18,953) Australian Dollar Sell 7/17/14 1,552,793 1,548,926 (3,867) British Pound Buy 6/18/14 3,108,387 3,054,714 53,673 British Pound Sell 6/18/14 3,108,387 3,070,929 (37,458) Canadian Dollar Sell 7/17/14 30,144 17,922 (12,222) Chilean Peso Buy 7/17/14 1,507,057 1,557,397 (50,340) Euro Buy 6/18/14 2,599,475 2,576,772 22,703 Japanese Yen Sell 5/21/14 4,880,798 4,890,553 9,755 Mexican Peso Buy 7/17/14 1,132,257 1,129,662 2,595 New Taiwan Dollar Sell 5/21/14 927,464 922,904 (4,560) New Zealand Dollar Buy 7/17/14 3,134,166 3,107,653 26,513 Norwegian Krone Sell 6/18/14 998,206 995,603 (2,603) Singapore Dollar Sell 5/21/14 1,213,523 1,193,274 (20,249) Swedish Krona Sell 6/18/14 1,570,126 1,546,755 (23,371) Swiss Franc Buy 6/18/14 873,390 873,045 345 UBS AG British Pound Sell 6/18/14 59,748 71,078 11,330 Canadian Dollar Sell 7/17/14 1,493,655 1,482,689 (10,966) Japanese Yen Sell 5/21/14 4,165,486 4,179,497 14,011 Norwegian Krone Sell 6/18/14 1,416,122 1,401,810 (14,312) Swedish Krona Buy 6/18/14 1,528,679 1,540,214 (11,535) Swiss Franc Sell 6/18/14 2,200,069 2,180,619 (19,450) WestPac Banking Corp. Australian Dollar Buy 7/17/14 65,523 45,914 19,609 British Pound Sell 6/18/14 1,377,905 1,362,310 (15,595) Canadian Dollar Buy 7/17/14 97,901 108,707 (10,806) Euro Buy 6/18/14 3,233,288 3,220,544 12,744 Japanese Yen Sell 5/21/14 1,043,027 1,047,232 4,205 Total Absolute Return 700 Fund 39 FUTURES CONTRACTS OUTSTANDING at 4/30/14 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) DAX Index (Short) 9 $3,001,981 Jun-14 $(148,928) Euro-CAC 40 Index (Short) 48 2,957,718 May-14 (82,076) Euro-Dollar 90 day (Short) 39 9,674,925 Sep-15 2,115 FTSE 100 Index (Short) 305 34,731,595 Jun-14 (1,459,530) IBEX 35 Index (Long) 102 14,716,860 May-14 393,963 S&P 500 Index E-Mini (Long) 178 16,713,310 Jun-14 152,724 S&P Mid Cap 400 Index E-Mini (Long) 428 $57,912,680 Jun-14 (773,194) S&P/TSX 60 Index (Short) 20 3,051,321 Jun-14 (61,904) SPI 200 Index (Short) 25 3,175,439 Jun-14 (66,296) U.S. Treasury Note 5 yr (Short) 104 12,423,125 Jun-14 7,654 U.S. Treasury Note 10 yr (Short) 843 104,887,641 Jun-14 (1,009,945) Total WRITTEN SWAP OPTIONS OUTSTANDING at 4/30/14 (premiums $1,973,359) (Unaudited) Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. (2.60)/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.60 $17,102,800 $115,615 JPMorgan Chase Bank N.A. (2.60)/3 month USD-LIBOR-BBA/Feb-25 Feb-15/2.60 8,551,400 58,748 (6.00 Floor)/3 month USD-LIBOR-BBA/Mar-18 Mar-18/6.00 9,893,000 1,732,019 Total WRITTEN OPTIONS OUTSTANDING at 4/30/14 (premiums $1,659,128) (Unaudited) Expiration date/ Contract strike price amount Value Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jul-14/$99.00 $50,000,000 $145,500 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jul-14/100.00 25,000,000 131,000 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jul-14/99.56 25,000,000 101,750 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jul-14/99.38 25,000,000 91,000 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jul-14/99.19 25,000,000 81,500 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jul-14/98.56 25,000,000 55,750 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jul-14/98.38 25,000,000 49,500 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jul-14/98.19 25,000,000 44,250 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jul-14/98.00 25,000,000 39,250 40 Absolute Return 700 Fund WRITTEN OPTIONS OUTSTANDING at 4/30/14 (premiums $1,659,128) (Unaudited) cont. Expiration date/ Contract strike price amount Value SPDR S&P rust (Call) May-14/$194.00 $612,218 $168,360 SPDR S&P rust (Call) May-14/191.50 151,439 95,709 SPDR S&P rust (Call) May-14/192.00 775,104 274,093 SPDR S&P rust (Call) May-14/188.50 164,957 209,495 SPDR S&P rust (Call) May-14/192.00 143,776 1,882 Total TBA SALE COMMITMENTS OUTSTANDING at 4/30/14 (proceeds receivable $15,907,734) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 4 1/2s, May 1, 2044 $2,000,000 5/12/14 $2,147,188 Federal National Mortgage Association, 4s, May 1, 2044 5,000,000 5/12/14 5,238,281 Government National Mortgage Association, 4 1/2s, May 1, 2044 5,000,000 5/20/14 5,421,094 Government National Mortgage Association, 4s, May 1, 2044 3,000,000 5/20/14 3,175,313 Total CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/14 (Unaudited) Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $264,121,200 E $479,171 6/18/16 3 month USD- 0.75% $(274,629) LIBOR-BBA 69,510,400 E 521,163 6/18/19 3 month USD- 2.00% (13,096) LIBOR-BBA 34,585,000 E 86,426 6/18/24 3 month USD- 3.00% (525,210) LIBOR-BBA 11,301,900 E (277,547) 6/18/44 3 month USD- 3.75% 345,979 LIBOR-BBA 1,747,300 (23) 3/27/24 3 month USD- 2.87% (24,560) LIBOR-BBA Total E Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/14 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. $3,617,099 $— 1/12/41 (4.50%) 1 month Synthetic TRS Index $(4,564) USD-LIBOR 4.50% 30 year Fannie Mae pools 1,689,360 — 1/12/41 4.50% (1 month Synthetic TRS Index 2,132 USD-LIBOR) 4.50% 30 year Fannie Mae pools Absolute Return 700 Fund 41 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/14 (Unaudited) cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. cont. $11,660,000 $— 7/19/23 (2.585%) USA Non Revised $(245,326) Consumer Price Index-Urban (CPI-U) baskets 2,222,968 — 3/15/15 (3 month USD- A basket 6,058,434 LIBOR-BBA plus (MLTRFCF3) of 0.10%) common stocks units 58,251 — 3/13/15 3 month USD- Russell 1000 Total (6,299,586) LIBOR-BBA minus Return Index 0.07% Barclays Bank PLC $405,909 — 1/12/40 5.00% (1 month Synthetic MBX Index 2,050 USD-LIBOR) 5.00% 30 year Fannie Mae pools 793,729 — 1/12/42 4.00% (1 month Synthetic TRS Index 1,536 USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,518,893 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (7,445) USD-LIBOR 6.50% 30 year Fannie Mae pools 1,312,728 — 1/12/40 5.00% (1 month Synthetic MBX Index 6,630 USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,176,744 — 1/12/41 5.00% (1 month Synthetic MBX Index 6,126 USD-LIBOR) 5.00% 30 year Fannie Mae pools 25,251,515 — 1/12/41 4.00% (1 month Synthetic TRS Index 56,766 USD-LIBOR) 4.00% 30 year Fannie Mae pools 3,858,130 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (18,912) USD-LIBOR 6.50% 30 year Fannie Mae pools 660,431 — 1/12/40 4.00% (1 month Synthetic MBX Index 1,751 USD-LIBOR) 4.00% 30 year Fannie Mae pools 463,650 — 1/12/41 5.00% (1 month Synthetic MBX Index 2,414 USD-LIBOR) 5.00% 30 year Fannie Mae pools 342,938 — 1/12/39 6.00% (1 month Synthetic TRS Index 437 USD-LIBOR) 6.00% 30 year Fannie Mae pools 3,398,258 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (16,657) USD-LIBOR 6.50% 30 year Fannie Mae pools 3,874,262 — 1/12/41 5.00% (1 month Synthetic MBX Index 20,171 USD-LIBOR) 5.00% 30 year Fannie Mae pools 42 Absolute Return 700 Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/14 (Unaudited) cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $1,168,147 $— 1/12/40 4.00% (1 month Synthetic MBX Index $3,098 USD-LIBOR) 4.00% 30 year Fannie Mae pools 136,411 — 1/12/40 4.00% (1 month Synthetic TRS Index 264 USD-LIBOR) 4.00% 30 year Fannie Mae pools 45,476 — 1/12/38 6.50% (1 month Synthetic TRS Index 105 USD-LIBOR) 6.50% 30 year Fannie Mae pools 266,599 — 1/12/41 5.00% (1 month Synthetic MBX Index 1,388 USD-LIBOR) 5.00% 30 year Fannie Mae pools 2,781,902 — 1/12/41 5.00% (1 month Synthetic MBX Index 14,483 USD-LIBOR) 5.00% 30 year Fannie Mae pools 5,795,052 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (28,406) USD-LIBOR 6.50% 30 year Fannie Mae pools 4,325,239 — 1/12/40 4.00% (1 month Synthetic MBX Index 11,470 USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,434,325 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (7,031) USD-LIBOR 6.50% 30 year Fannie Mae pools 7,221,867 — 1/12/40 4.50% (1 month Synthetic MBX Index 22,167 USD-LIBOR) 4.50% 30 year Fannie Mae pools 4,785,025 — 1/12/40 4.50% (1 month Synthetic MBX Index 14,688 USD-LIBOR) 4.50% 30 year Fannie Mae pools 366,246 — 1/12/40 5.00% (1 month Synthetic MBX Index 1,850 USD-LIBOR) 5.00% 30 year Fannie Mae pools 10,197 — 1/12/40 4.50% (1 month Synthetic MBX Index 31 USD-LIBOR) 4.50% 30 year Fannie Mae pools 13,698,084 — 1/12/41 5.00% (1 month Synthetic MBX Index 71,316 USD-LIBOR) 5.00% 30 year Fannie Mae pools 355,371 — 1/12/40 5.00% (1 month Synthetic MBX Index 1,795 USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,153,115 — 1/12/40 5.00% (1 month Synthetic MBX Index 5,824 USD-LIBOR) 5.00% 30 year Fannie Mae pools 835,809 — 1/12/40 5.00% (1 month Synthetic MBX Index 4,221 USD-LIBOR) 5.00% 30 year Fannie Mae pools Absolute Return 700 Fund 43 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/14 (Unaudited) cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $4,381,845 $— 1/12/38 (6.50%) 1 month Synthetic MBX Index $(21,479) USD-LIBOR 6.50% 30 year Fannie Mae pools 1,575,262 — 1/12/39 (6.00%) 1 month Synthetic MBX Index (6,570) USD-LIBOR 6.00% 30 year Fannie Mae pools 1,762,480 — 1/12/41 (4.50%) 1 month Synthetic TRS Index (2,224) USD-LIBOR 4.50% 30 year Fannie Mae pools 667,985 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (2,506) USD-LIBOR 5.50% 30 year Fannie Mae pools 333,993 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (1,253) USD-LIBOR 5.50% 30 year Fannie Mae pools 333,993 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (1,253) USD-LIBOR 5.50% 30 year Fannie Mae pools 670,272 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (2,514) USD-LIBOR 5.50% 30 year Fannie Mae pools 1,740,957 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (6,531) USD-LIBOR 5.50% 30 year Fannie Mae pools 670,272 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (2,514) USD-LIBOR 5.50% 30 year Fannie Mae pools 1,281,374 — 1/12/41 5.00% (1 month Synthetic TRS Index 1,354 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 812,300 — 1/12/41 5.00% (1 month Synthetic TRS Index 859 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 1,075,031 — 1/12/38 6.50% (1 month Synthetic TRS Index 2,493 USD-LIBOR) 6.50% 30 year Fannie Mae pools 1,338,356 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (5,021) USD-LIBOR 5.50% 30 year Fannie Mae pools 11,760,000 — 7/19/23 (2.569%) USA Non Revised (228,614) Consumer Price Index-Urban (CPI-U) 1,314,912 — 1/12/41 (5.00%) 1 month Synthetic TRS Index (157) USD-LIBOR 5.00% 30 year Fannie Mae pools 952,058 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (4,667) USD-LIBOR 6.50% 30 year Fannie Mae pools 44 Absolute Return 700 Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/14 (Unaudited) cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. units 132,855 $— 10/29/14 (0.15%) Barclay’s EX-US $4,826 QMA USD Excess Return Index units 385,106 — 10/29/14 (0.10%) Barclay’s QMA US (670,405) Excess Return Index Citibank, N.A. $1,551,838 — 1/12/41 5.00% (1 month Synthetic MBX Index 8,079 USD-LIBOR) 5.00% 30 year Fannie Mae pools 735,813 — 1/12/41 5.00% (1 month Synthetic MBX Index 3,831 USD-LIBOR) 5.00% 30 year Fannie Mae pools 2,345,324 — 1/12/41 (4.50%) 1 month Synthetic TRS Index (2,959) USD-LIBOR 4.50% 30 year Fannie Mae pools baskets 519 — 12/19/14 (3 month USD- A basket 965,222 LIBOR-BBA plus (CGPUTQL2) of 0.15%) common stocks baskets 611,768 — 1/6/15 3 month USD- A basket 2,196,853 LIBOR-BBA minus (CGPUTS25) of 0.70% common stocks shares 214,025 — 1/30/15 1 month USD- Carlyle Group LP (658,725) LIBOR plus 0.50% shares 82,400 — 1/30/15 1 month USD- Apollo Global 383,999 LIBOR less 0.55% Management, LLC shares 240,057 — 1/30/15 1 month USD- Apollo Global 1,118,697 LIBOR less 0.55% Management, LLC shares 73,000 — 1/30/15 1 month USD- Carlyle Group LP (224,683) LIBOR plus 0.50% units 11,348 — 12/19/14 3 month USD- Russell 1000 Total (596,063) LIBOR-BBA minus Return Index 0.10% Credit Suisse International $927,301 — 1/12/41 5.00% (1 month Synthetic MBX Index 4,828 USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,945,253 — 1/12/41 (4.00%) 1 month Synthetic TRS Index (4,373) USD-LIBOR 4.00% 30 year Fannie Mae pools 4,200,983 — 1/12/41 (4.00%) 1 month Synthetic TRS Index (9,444) USD-LIBOR 4.00% 30 year Fannie Mae pools 11,560,000 — 7/19/23 (2.57%) USA Non Revised (225,882) Consumer Price Index-Urban (CPI-U) 213,864 — 1/12/41 (4.50%) 1 month Synthetic TRS Index (270) USD-LIBOR 4.50% 30 year Fannie Mae pools Absolute Return 700 Fund 45 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/14 (Unaudited) cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Credit Suisse International cont. $2,110,327 $— 1/12/41 (4.50%) 1 month Synthetic TRS Index $(2,663) USD-LIBOR 4.50% 30 year Fannie Mae pools 2,727,829 — 1/12/41 (4.50%) 1 month Synthetic TRS Index (3,442) USD-LIBOR 4.50% 30 year Fannie Mae pools 2,449,660 — 1/12/41 5.00% (1 month Synthetic TRS Index 2,589 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 2,456,883 — 1/12/41 (5.00%) 1 month Synthetic TRS Index (293) USD-LIBOR 5.00% 30 year Fannie Mae pools 2,047,943 — 1/12/41 (5.00%) 1 month Synthetic TRS Index (244) USD-LIBOR 5.00% 30 year Fannie Mae pools 5,123,736 — 1/12/41 5.00% (1 month Synthetic MBX Index 5,416 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools Deutsche Bank AG 56,678,000 — 1/24/24 (2.545%) USA Non Revised (498,540) Consumer Price Index-Urban (CPI-U) EUR 25,085 — 1/21/15 (3 month EUR- STOXX 600 Banks 65,829 EURIBOR-REUTERS Supersector Return minus 0.16%) Index EUR Goldman Sachs International $1,156,358 — 1/12/38 6.50% (1 month Synthetic TRS Index 2,682 USD-LIBOR) 6.50% 30 year Fannie Mae pools 892,045 — 1/12/38 6.50% (1 month Synthetic TRS Index 2,069 USD-LIBOR) 6.50% 30 year Fannie Mae pools 2,980,575 — 1/12/39 6.00% (1 month Synthetic TRS Index 3,801 USD-LIBOR) 6.00% 30 year Fannie Mae pools 1,608,962 — 1/12/38 6.50% (1 month Synthetic TRS Index 3,732 USD-LIBOR) 6.50% 30 year Fannie Mae pools 1,970,438 — 1/12/42 4.00% (1 month Synthetic TRS Index 3,812 USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,970,438 — 1/12/42 4.00% (1 month Synthetic TRS Index 3,812 USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,562,986 — 1/12/41 4.50% (1 month Synthetic TRS Index 1,972 USD-LIBOR) 4.50% 30 year Fannie Mae pools 46 Absolute Return 700 Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/14 (Unaudited) cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $1,182,976 $— 1/12/38 (6.50%) 1 month Synthetic MBX Index $(5,799) USD-LIBOR 6.50% 30 year Fannie Mae pools 444,451 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (2,179) USD-LIBOR 6.50% 30 year Fannie Mae pools 1,065,941 — 1/12/41 4.50% (1 month Synthetic TRS Index 1,345 USD-LIBOR) 4.50% 30 year Fannie Mae pools 406,572 — 1/12/40 4.00% (1 month Synthetic TRS Index 787 USD-LIBOR) 4.00% 30 year Fannie Mae pools 13,081 — 1/12/39 6.00% (1 month Synthetic TRS Index 17 USD-LIBOR) 6.00% 30 year Fannie Mae pools 1,154,245 — 1/12/39 6.00% (1 month Synthetic TRS Index 1,472 USD-LIBOR) 6.00% 30 year Fannie Mae pools 1,620,552 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (7,944) USD-LIBOR 6.50% 30 year Fannie Mae pools 84,077 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (412) USD-LIBOR 6.50% 30 year Fannie Mae pools 224,141 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (1,099) USD-LIBOR 6.50% 30 year Fannie Mae pools 29,565 — 1/12/38 6.50% (1 month Synthetic TRS Index 69 USD-LIBOR) 6.50% 30 year Fannie Mae pools 1,267,250 — 1/12/38 6.50% (1 month Synthetic TRS Index 2,939 USD-LIBOR) 6.50% 30 year Fannie Mae pools 3,217,147 — 1/12/42 4.00% (1 month Synthetic TRS Index 6,224 USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,980,533 — 1/12/42 4.00% (1 month Synthetic TRS Index 5,767 USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,165,516 — 1/12/39 6.00% (1 month Synthetic TRS Index 2,761 USD-LIBOR) 6.00% 30 year Fannie Mae pools 1,517,762 — 1/12/41 4.50% (1 month Synthetic TRS Index 1,915 USD-LIBOR) 4.50% 30 year Fannie Mae pools 3,190,216 — 1/12/41 4.50% (1 month Synthetic TRS Index 4,025 USD-LIBOR) 4.50% 30 year Fannie Mae pools Absolute Return 700 Fund 47 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/14 (Unaudited) cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $1,689,360 $— 1/12/41 4.50% (1 month Synthetic TRS Index $2,132 USD-LIBOR) 4.50% 30 year Fannie Mae pools 11,560,000 — 7/19/23 (2.58%) USA Non Revised (237,442) Consumer Price Index-Urban (CPI-U) JPMorgan Chase Bank N.A. 1,423,912 — 1/12/41 4.00% (1 month Synthetic TRS Index 3,201 USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,061,299 — 1/12/41 4.50% (1 month Synthetic TRS Index 2,601 USD-LIBOR) 4.50% 30 year Fannie Mae pools UBS AG baskets 808,464 — 5/19/14 (3 month USD- A basket (837,918) LIBOR-BBA plus (UBSEMBSK) of 0.90%) common stocks shares 459,645 — 2/6/15 1 month USD- iShares MSCI 52,163 LIBOR-BBA minus Emerging Markets 0.75% Index shares 6,916 — 5/19/14 3 month USD- MSCI Emerging (128,762) LIBOR-BBA plus Markets TR Net USD 0.10% units 112,580 — 5/19/14 3 month USD- MSCI Emerging (1,846,251) LIBOR-BBA plus Markets TR Net USD 0.20% units 73,244 — 5/19/14 3 month USD- MSCI Emerging (1,205,752) LIBOR-BBA plus Markets TR Net USD 0.10% Total $— OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 4/30/14 (Unaudited) Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America N.A. CMBX NA BBB–/P $4,785 $70,000 5/11/63 300 bp $4,666 BBB– Index CMBX NA BBB–/P 9,522 158,000 5/11/63 300 bp 9,253 BBB– Index CMBX NA BBB–/P 19,446 315,000 5/11/63 300 bp 18,911 BBB– Index CMBX NA BBB–/P 18,582 326,000 5/11/63 300 bp 18,028 BBB– Index 48 Absolute Return 700 Fund OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 4/30/14 (Unaudited) cont. Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Barclays Bank PLC CMBX NA BBB–/P $31,595 $285,000 5/11/63 300 bp $31,111 BBB– Index Credit Suisse International CMBX NA BBB–/P 822 106,000 5/11/63 300 bp 642 BBB– Index CMBX NA BBB–/P 19,183 241,000 5/11/63 300 bp 18,773 BBB– Index CMBX NA BBB–/P 8,915 293,000 5/11/63 300 bp 8,417 BBB– Index CMBX NA BBB–/P 5,180 294,000 5/11/63 300 bp 4,680 BBB– Index CMBX NA BBB–/P 4,548 296,000 5/11/63 300 bp 4,045 BBB– Index CMBX NA BBB–/P 33,557 297,000 5/11/63 300 bp 33,052 BBB– Index CMBX NA BBB–/P 3,483 300,000 5/11/63 300 bp 2,973 BBB– Index CMBX NA BBB–/P 24,736 310,000 5/11/63 300 bp 24,208 BBB– Index CMBX NA BBB–/P 24,002 310,000 5/11/63 300 bp 23,475 BBB– Index CMBX NA BBB–/P 20,393 310,000 5/11/63 300 bp 19,866 BBB– Index CMBX NA BBB–/P 23,820 327,000 5/11/63 300 bp 23,264 BBB– Index CMBX NA BBB–/P 36,250 473,000 5/11/63 300 bp 35,446 BBB– Index CMBX NA BBB–/P 24,458 596,000 5/11/63 300 bp 23,444 BBB– Index CMBX NA BB Index — (2,356) 451,000 5/11/63 (500 bp) 1,507 CMBX NA BB Index — (5,274) 302,000 5/11/63 (500 bp) (2,687) CMBX NA BB Index — (1,437) 150,000 5/11/63 (500 bp) (69) CMBX NA BB Index — (1,368) 150,000 5/11/63 (500 bp) (83) CMBX NA BB Index — (5,819) 300,000 5/11/63 (500 bp) (3,249) CMBX NA BBB–/P 10,625 222,000 5/11/63 300 bp 10,247 BBB– Index CMBX NA BBB–/P 6,520 274,000 5/11/63 300 bp 6,054 BBB– Index CMBX NA BBB–/P 5,210 276,000 5/11/63 300 bp 4,741 BBB– Index CMBX NA BBB–/P 5,977 276,000 5/11/63 300 bp 5,508 BBB– Index CMBX NA BBB–/P 11,967 277,000 5/11/63 300 bp 11,496 BBB– Index Absolute Return 700 Fund 49 OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 4/30/14 (Unaudited) cont. Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Credit Suisse International cont. CMBX NA BBB–/P $21,383 $874,000 5/11/63 300 bp $19,897 BBB– Index CMBX NA — (16,327) 289,000 1/17/47 (300 bp) (9,275) BBB– Index CMBX NA — (17,587) 289,000 1/17/47 (300 bp) (10,534) BBB– Index CMBX NA — (13,376) 285,000 1/17/47 (300 bp) (6,422) BBB– Index CMBX NA — (16,695) 285,000 1/17/47 (300 bp) (9,741) BBB– Index Goldman Sachs International CMBX NA BB Index — (1,441) 150,000 5/11/63 (500 bp) (156) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at April 30, 2014. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” CENTRALLY CLEARED CREDIT DEFAULT CONTRACTS OUTSTANDING at 4/30/14 (Unaudited) Upfront Payments premium Termi- received Unrealized received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) NA HY Series 22 B+/P $(4,675,998) $65,835,000 6/20/19 500 bp $263,946 Index NA HY Series 22 B+/P (1,931,750) 27,110,000 6/20/19 500 bp 102,455 Index NA HY Series 22 B+/P (2,789,207) 38,725,000 6/20/19 500 bp 116,532 Index Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at April 30, 2014. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. 50 Absolute Return 700 Fund Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Basic materials $12,156,234 $— $— Capital goods 11,949,152 — — Communication services 7,256,283 — — Conglomerates 7,191,651 14,350,260 — Consumer cyclicals 58,771,629 — — Consumer staples 37,432,627 10,592,859 — Energy 33,131,230 — — Financials 60,768,828 — — Health care 46,270,177 — — Technology 48,859,993 — — Transportation 14,968,640 — — Utilities and power 11,759,805 — — Total common stocks — Commodity linked notes $— $27,419,396 $— Corporate bonds and notes — 88,745,105 — Foreign government and agency bonds and notes — 6,077,827 — Mortgage-backed securities — 180,064,660 — Purchased options outstanding — 6,758,723 — Purchased swap options outstanding — 209,654 — Senior loans — 53,623,884 — U.S. government and agency mortgage obligations — 86,049,929 — U.S. treasury obligations — 5,276,097 — Short-term investments 207,780,939 96,805,434 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(197,825) $— Futures contracts (3,045,417) — — Written options outstanding — (1,489,039) — Written swap options outstanding — (1,906,382) — TBA sale commitments — (15,981,876) — Interest rate swap contracts — (1,300,706) — Total return swap contracts — (2,899,454) — Credit default contracts — 9,908,097 — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. The accompanying notes are an integral part of these financial statements. Absolute Return 700 Fund 51 Statement of assets and liabilities 4/30/14 (Unaudited) ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $862,295,741) $931,670,077 Affiliated issuers (identified cost $202,600,939) (Notes 1 and 5) 202,600,939 Foreign currency (cost $6) (Note 1) 5 Dividends, interest and other receivables 4,842,321 Receivable for shares of the fund sold 3,060,378 Receivable for investments sold 1,365,160 Receivable for sales of delayed delivery securities (Note 1) 10,679,610 Receivable for variation margin (Note 1) 657,009 Unrealized appreciation on forward currency contracts (Note 1) 683,923 Unrealized appreciation on OTC swap contracts (Note 1) 11,549,024 Premium paid on OTC swap contracts (Note 1) 81,680 Prepaid assets 113,078 Total assets LIABILITIES Payable to custodian 8,677 Payable for investments purchased 4,980,148 Payable for purchases of delayed delivery securities (Note 1) 74,776,080 Payable for shares of the fund repurchased 1,994,666 Payable for compensation of Manager (Note 2) 649,027 Payable for custodian fees (Note 2) 24,661 Payable for investor servicing fees (Note 2) 107,790 Payable for Trustee compensation and expenses (Note 2) 73,195 Payable for administrative services (Note 2) 3,280 Payable for distribution fees (Note 2) 224,241 Payable for variation margin (Note 1) 1,028,865 Unrealized depreciation on OTC swap contracts (Note 1) 14,126,990 Premium received on OTC swap contracts (Note 1) 374,959 Unrealized depreciation on forward currency contracts (Note 1) 881,748 Written options outstanding, at value (premiums $3,632,487) (Notes 1 and 3) 3,395,421 TBA sale commitments, at value (proceeds receivable $15,907,734) (Note 1) 15,981,876 Collateral on certain derivative contracts, at value (Note 1) 10,456,097 Other accrued expenses 319,976 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $951,110,583 Undistributed net investment income (Note 1) 10,684,098 Accumulated net realized gain on investments and foreign currency transactions (Note 1) 12,460,862 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 63,639,964 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 52 Absolute Return 700 Fund Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($348,118,067 divided by 27,954,959 shares) $12.45 Offering price per class A share (100/94.25 of $12.45)* $13.21 Net asset value and offering price per class B share ($28,437,306 divided by 2,325,080 shares)** $12.23 Net asset value and offering price per class C share ($152,750,885 divided by 12,489,318 shares)** $12.23 Net asset value and redemption price per class M share ($4,984,000 divided by 405,223 shares) $12.30 Offering price per class M share (100/96.50 of $12.30)* $12.75 Net asset value, offering price and redemption price per class R share ($1,825,765 divided by 148,002 shares) $12.34 Net asset value, offering price and redemption price per class R5 share ($10,980 divided by 879 shares) $12.50† Net asset value, offering price and redemption price per class R6 share ($6,198,593 divided by 496,041 shares) $12.50 Net asset value, offering price and redemption price per class Y share ($495,569,911 divided by 39,753,184 shares) $12.47 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. † Net asset value may not recalculate due to rounding of fractional shares The accompanying notes are an integral part of these financial statements. Absolute Return 700 Fund 53 Statement of operations Six months ended 4/30/14 (Unaudited) INVESTMENT INCOME Interest (including interest income of $55,063 from investments in affiliated issuers) (Note 5) $11,063,249 Dividends (net of foreign tax of $49,300) (including dividend income of from investments in affiliated issuers) 3,925,757 Total investment income EXPENSES Compensation of Manager (Note 2) 3,954,066 Investor servicing fees (Note 2) 650,388 Custodian fees (Note 2) 41,582 Trustee compensation and expenses (Note 2) 32,514 Distribution fees (Note 2) 1,345,010 Administrative services (Note 2) 15,672 Other 354,791 Total expenses Expense reduction (Note 2) (2,428) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 39,126,216 Net realized loss on swap contracts (Note 1) (1,873,217) Net realized gain on futures contracts (Note 1) 3,572,145 Net realized loss on foreign currency transactions (Note 1) (1,174,544) Net realized gain on written options (Notes 1 and 3) 1,375,535 Net unrealized appreciation of assets and liabilities in foreign currencies during the period 1,683,761 Net unrealized depreciation of investments, futures contracts, swap contracts, written options, and TBA sale commitments during the period (15,896,276) Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 54 Absolute Return 700 Fund Statement of changes in net assets INCREASE IN NET ASSETS Six months ended 4/30/14* Year ended 10/31/13 Operations: Net investment income $8,597,411 $17,675,102 Net realized gain (loss) on investments and foreign currency transactions 41,026,135 (24,029,554) Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies (14,212,515) 35,937,348 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (3,999,508) (342,713) Class B (127,876) — Class C (660,606) — Class M (30,941) — Class R (18,601) (381) Class R5 (146) (18) Class R6 (95,842) (22) Class Y (6,740,180) (1,112,674) Increase from capital share transactions (Note 4) 13,981,254 187,329,624 Total increase in net assets NET ASSETS Beginning of period 1,000,176,922 784,720,210 End of period (including undistributed net investment income of $10,684,098 and $13,760,387, respectively) * Unaudited. The accompanying notes are an integral part of these financial statements. Absolute Return 700 Fund 55 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized From of expenses of net investment Net asset value, and unrealized Total from From net realized Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain Total Redemption Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income on investments distributions fees end of period value (%) b (in thousands) (%) c netassets (%) (%) e Class A April 30, 2014** .10 .32 (.14) — — * .62* .84* 84* October 31, 2013 .24 .16 (.01) — — 1.25 2.04 199 October 31, 2012 .21 .66 (.44) — — 1.33 d 1.82 d 164 October 31, 2011 .33 (.04) (.34) (.05) — 1.37 d 2.86 d 174 October 31, 2010 .43 .06 (.15) (.05) — f 1.63 d 3.81 d 244 October 31, 2009† .33 .83 — f * 1.41* d 3.06* d 48* Class B April 30, 2014** .06 .31 (.05) — — * .99* .48* 84* October 31, 2013 .15 .16 — 2.00 1.29 199 October 31, 2012 .12 .65 (.36) — — 2.08 d 1.06 d 164 October 31, 2011 .24 (.03) (.28) (.05) — 2.12 d 2.14 d 174 October 31, 2010 .34 .05 (.11) (.05) — f 2.38 d 3.05 d 244 October 31, 2009† .29 .79 — f * 2.05* d 2.71* d 48* Class C April 30, 2014** .06 .31 (.05) — — * .99* .47* 84* October 31, 2013 .15 .16 — 2.00 1.29 199 October 31, 2012 .12 .65 (.36) — — 2.08 d 1.06 d 164 October 31, 2011 .24 (.04) (.27) (.05) — 2.12 d 2.12 d 174 October 31, 2010 .34 .06 (.13) (.05) — f 2.38 d 3.05 d 244 October 31, 2009† .32 .77 — f * 2.05* d 2.89* d 48* Class M April 30, 2014** .07 .32 (.08) — — * .87* .60* 84* October 31, 2013 .18 .16 — 1.75 1.53 199 October 31, 2012 .15 .65 (.38) — — 1.83 d 1.31 d 164 October 31, 2011 .27 (.03) (.28) (.05) — 1.87 d 2.34 d 174 October 31, 2010 .37 .03 (.13) (.05) — f 2.13 d 3.30 d 244 October 31, 2009† .33 .77 — f * 1.84* d 3.04* d 48* Class R April 30, 2014** .09 .33 (.12) — — * .74* .73* 84* October 31, 2013 .21 .15 — f — — f — 1.50 1.77 199 October 31, 2012 .17 .67 (.41) — — 1.58 d 1.52 d 164 October 31, 2011 .30 (.05) (.32) (.05) — 1.62 d 2.60 d 174 October 31, 2010 .40 .04 (.14) (.05) — f 1.88 d 3.56 d 244 October 31, 2009† .32 .80 — f * 1.62* d 2.99* d 48* Class R5 April 30, 2014** .13 .32 (.17) — — * .47* 1.00* 84* October 31, 2013 .28 .15 (.02) — — 11 1.02 2.29 199 October 31, 2012‡ .07 .18 — * 10 .34* d .54* d 164 Class R6 April 30, 2014** .13 .32 (.18) — — * .45* 1.01* 84* October 31, 2013 .25 .20 (.03) — — .92 2.09 199 October 31, 2012‡ .07 .18 — * 10 .31* d .58* d 164 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 56 Absolute Return 700 Fund Absolute Return 700 Fund 57 Financial highlights (Continued) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized From of expenses of net investment Net asset value, and unrealized Total from From net realized Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain Total Redemption Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income on investments distributions fees end of period value (%) b (in thousands) (%) c netassets (%) (%) e Class Y April 30, 2014** .12 .33 (.18) — — * .49* .98* 84* October 31, 2013 .27 .16 (.04) — — 1.00 2.27 199 October 31, 2012 .23 .67 (.46) — — 1.08 d 2.04 d 164 October 31, 2011 .36 (.05) (.36) (.05) — 1.12 d 3.13 d 174 October 31, 2010 .46 .05 (.16) (.05) — f 1.38 d 4.04 d 244 October 31, 2009† .40 .77 — f * 1.19* d 3.56* d 48* * Not annualized. ** Unaudited. † For the period December 23, 2008 (commencement of operations) to October 31, 2009. ‡ For the period July 3, 2012 (commencement of operations) to October 31, 2012. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and/or brokerage service arrangements (Note 2). Also excludes acquired fund fees, if any. d Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amounts as a percentage of average net assets (Note 2): 10/31/12 10/31/11 10/31/10 Class A 0.05% 0.08% 0.03% Class B 0.05 0.08 0.03 Class C 0.05 0.08 0.03 Class M 0.05 0.08 0.03 Class R 0.05 0.08 0.03 Class R5 — N/A N/A Class R6 — N/A N/A Class Y 0.05 0.08 0.03 e Portfolio turnover excludes TBA purchase and sale commitments. f Amount represents less than $0.01 per share. The accompanying notes are an integral part of these financial statements. 58 Absolute Return 700 Fund Absolute Return 700 Fund 59 Notes to financial statements 4/30/14 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from November 1, 2013 through April 30, 2014. Putnam Absolute Return 700 Fund (the fund) is a diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek to earn a positive total return that exceeds the return on U.S. Treasury bills by 700 basis points (or 7.00%) on an annualized basis over a reasonable period of time (generally at least three years or more) regardless of market conditions. The fund is designed to pursue a consistent absolute return by combining two independent investment strategies — a beta strategy, which provides broad exposure to investment markets, and an alpha strategy, which seeks returns from active trading. The beta strategy seeks to balance risk and to provide positive total return by investing, without limit, in many different asset classes, including U.S., international, and emerging markets equity securities (growth or value stocks or both) and fixed-income securities; mortgage- and asset backed securities; high yield securities (sometimes referred to as “junk bonds”); inflation-protected securities; commodities; and real estate investment trusts. The alpha strategy involves the potential use of active trading strategies designed to provide additional total return through active security selection, tactical asset allocation, currency transactions and options transactions. In pursuing a consistent absolute return, the fund’s strategies are also generally intended to produce lower volatility over a reasonable period of time than has been historically associated with traditional asset classes that have earned similar levels of return over long historical periods. These traditional asset classes might include, for example, equities or equity-like investments. Putnam Management may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell equity investments, and, among other factors, credit, interest rate and prepayment risks when deciding whether to buy or sell fixed-income investments. Putnam Management may also take into account general market conditions when making investment decisions. Putnam Management typically uses derivatives, such as futures, options, certain foreign currency transactions, warrants and swap contracts, to a significant extent for hedging purposes and to increase the fund’s exposure to the asset classes and strategies mentioned above, which may create investment leverage. The fund offers classA, classB, classC, classM, classR, classR5, classR6 and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassR5, classR6 and classY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee and in the case of classR5 and classR6 shares, bear a lower investor servicing fee, which is identified in Note 2. ClassR5, classR6 and classY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent 60 Absolute Return 700 Fund events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign Absolute Return 700 Fund 61 securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. Securities purchased or sold on a delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the fair value of the underlying securities or if the counterparty does not perform under the contract. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to hedge duration and convexity, to isolate prepayment risk, to gain exposure to interest rates, to hedge against changes in values of securities it owns, owned or expects to own, to hedge prepayment risk, to generate additional income for the portfolio, to enhance the return on securities owned and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap option contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. Futures contracts The fund uses futures contracts to manage exposure to market risk, to hedge prepayment risk, to hedge interest rate risk, to gain exposure to interest rates and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying 62 Absolute Return 700 Fund instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Interest rate swap contracts The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk, to gain exposure on interest rates and to hedge prepayment risk. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are settled through a central clearing agent and are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the reset date or the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC and centrally cleared interest rate swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, to gain exposure to specific markets or countries, and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a Absolute Return 700 Fund 63 payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Credit default contracts The fund entered into OTC and/or centrally cleared credit default contracts to hedge credit risk, to hedge market risk and to gain exposure on individual names and/or baskets of securities. In OTC and centrally cleared credit default contracts, the protection buyer typically makes a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties, including upfront premiums, are settled through a central clearing agent through variation margin payments. Upfront and periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the reset date or close of the contract. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and fair value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. OTC and centrally cleared credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities 64 Absolute Return 700 Fund as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $7,613,300 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $7,601,719 and may include amounts related to unsettled agreements. TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at their fair value according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at their fair value according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. Based on market circumstances, Putnam Management will determine whether to deliver the underlying securities or to dispose of the TBA commitments prior to settlement. TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Absolute Return 700 Fund 65 Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At October 31, 2013, the fund had a capital loss carryover of $27,325,335 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $25,552,283 $— $25,552,283 * 1,773,052 — 1,773,052 October 31,2019 * Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. The aggregate identified cost on a tax basis is $1,066,105,629, resulting in gross unrealized appreciation and depreciation of $78,863,035 and $10,697,649, respectively, or net unrealized appreciation of $68,165,387. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (base fee) (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of 66 Absolute Return 700 Fund most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 1.030% of the first $5 billion, 0.830% of the next $50 billion, 0.980% of the next $5 billion, 0.810% of the next $50 billion, 0.930% of the next $10 billion, 0.800% of the next $100 billion and 0.880% of the next $10 billion, 0.795% of any excess thereafter. The fund’s shareholders approved the fund’s current management contract with Putnam Management effective February 27, 2014. Shareholders were asked to approve the fund’s management contract following the death on October 8, 2013 of The Honourable Paul G. Desmarais, who had controlled directly and indirectly a majority of the voting shares of Power Corporation of Canada, the ultimate parent company of Putnam Management. The substantive terms of the management contract, including terms relating to fees, are identical to the terms of the fund’s previous management contract and reflect the rates provided in the table above. The applicable base fee is increased or decreased for each month by an amount based on the performance of the fund. The amount of the increase or decrease is calculated monthly based on a performance adjustment rate that is equal to 0.04 multiplied by the difference between the fund’s annualized performance (measured by the fund’s classA shares) and the annualized performance of the Bank of America Merrill Lynch U.S. Treasury Bill Index plus 7.00% over the thirty-six month period then ended (the “performance period”). The maximum annualized performance adjustment rate is +/– 0.28%. Each month, the performance adjustment rate is multiplied by the fund’s average net assets over the performance period and the result is divided by twelve. The resulting dollar amount is added to, or subtracted from, the base fee for that month. The monthly base fee is determined based on the fund’s average net assets for the month, while the performance adjustment is determined based on the fund’s average net assets over the performance period of up to thirty-six months. This means it is possible that, if the fund underperforms significantly over the performance period, and the fund’s assets have declined significantly over that period, the negative performance adjustment may exceed the base fee. In this event, Putnam Management would make a payment to the fund. Because the performance adjustment is based on the fund’s performance relative to its applicable benchmark index, and not its absolute performance, the performance adjustment could increase Putnam Management’s fee even if the fund’s shares lose value during the performance period provided that the fund outperformed its benchmark index, and could decrease Putnam Management’s fee even if the fund’s shares increase in value during the performance period provided that the fund underperformed its benchmark index. For the reporting period, the base fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.433% of the fund’s average net assets before a decrease of $475,792 (0.047% of the fund’s average net assets) based on performance. Putnam Management has contractually agreed to limit the fund’s total expenses through February 28, 2015, to the extent that the total expenses of the fund (before performance adjustments to the fund’s management fee and excluding brokerage, interest, taxes, investment related expenses, extraordinary expenses, acquired fund fees and expenses and payments under each fund’s distribution plans) will not exceed an annual rate of 1.10% of the fund’s average net assets. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Management has also contractually agreed, through June 30, 2014, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at Absolute Return 700 Fund 67 the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing (except for ClassR5 and R6 shares) based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. ClassR5 shares pay a monthly fee based on the average net assets of classR5 shares at an annual rate of 0.12%. ClassR6 shares pay a monthly fee based on the average net assets of classR6 shares at an annual rate of 0.05%. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $222,680 ClassR5 4 ClassB 18,142 ClassR6 1,587 ClassC 96,536 ClassY 307,271 ClassM 2,962 Total ClassR 1,206 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $1,339 under the expense offset arrangements and by $1,089 under the brokerage/ service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $629, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 68 Absolute Return 700 Fund 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $432,357 ClassM 17,251 ClassB 140,907 ClassR 4,710 ClassC 749,785 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $57,155 and $1,786 from the sale of classA and classM shares, respectively, and received $6,748 and $2,506 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $2,344 and no monies on classA and classM redemptions, respectively. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments and TBA commitments aggregated $629,044,213 and $645,117,856, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Written option transactions during the reporting period are summarized as follows: Written swap option contract Written swap Written option Written option amounts option premiums contract amount premiums Written options outstanding at the beginning of the reporting period $12,600,000 $— 1,866,012 $642,292 Options opened 78,304,200 2,025,317 257,941,187 4,913,650 Options exercised — Options expired — — (5,561,192) (2,808,263) Options closed (55,357,000) (51,958) (2,398,513) (1,088,551) Written options outstanding at the end of the reporting period $35,547,200 $1,973,359 251,847,494 $1,659,128 Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Six months ended 4/30/14 Year ended 10/31/13 ClassA Shares Amount Shares Amount Shares sold 3,411,520 $41,969,348 9,548,148 $114,169,615 Shares issued in connection with reinvestment of distributions 299,440 3,641,187 26,634 310,819 3,710,960 45,610,535 9,574,782 114,480,434 Shares repurchased (4,226,492) (51,952,319) (9,242,561) (110,681,279) Net increase (decrease) Absolute Return 700 Fund 69 Six months ended 4/30/14 Year ended 10/31/13 ClassB Shares Amount Shares Amount Shares sold 143,711 $1,734,770 472,692 $5,564,826 Shares issued in connection with reinvestment of distributions 10,150 121,599 — — 153,861 1,856,369 472,692 5,564,826 Shares repurchased (194,494) (2,348,161) (349,031) (4,105,601) Net increase (decrease) Six months ended 4/30/14 Year ended 10/31/13 ClassC Shares Amount Shares Amount Shares sold 1,505,566 $18,174,214 3,745,106 $44,007,969 Shares issued in connection with reinvestment of distributions 47,345 567,189 — — 1,552,911 18,741,403 3,745,106 44,007,969 Shares repurchased (1,535,867) (18,549,686) (3,220,952) (37,866,781) Net increase Six months ended 4/30/14 Year ended 10/31/13 ClassM Shares Amount Shares Amount Shares sold 74,394 $905,781 112,620 $1,325,143 Shares issued in connection with reinvestment of distributions 2,463 29,631 — — 76,857 935,412 112,620 1,325,143 Shares repurchased (49,864) (606,744) (86,751) (1,022,559) Net increase Six months ended 4/30/14 Year ended 10/31/13 ClassR Shares Amount Shares Amount Shares sold 24,925 $304,209 107,725 $1,268,726 Shares issued in connection with reinvestment of distributions 1,542 18,601 33 381 26,467 322,810 107,758 1,269,107 Shares repurchased (44,957) (548,346) (46,992) (556,373) Net increase (decrease) Six months ended 4/30/14 Year ended 10/31/13 ClassR5 Shares Amount Shares Amount Shares sold — $— — $— Shares issued in connection with reinvestment of distributions 12 146 2 18 12 146 2 18 Shares repurchased — — Net increase 12 2 70Absolute Return 700 Fund Six months ended 4/30/14 Year ended 10/31/13 ClassR6 Shares Amount Shares Amount Shares sold 51,012 $628,360 612,220 $7,487,175 Shares issued in connection with reinvestment of distributions 7,862 95,842 2 22 58,874 724,202 612,222 7,487,197 Shares repurchased (94,331) (1,163,813) (81,589) (986,932) Net increase (decrease) Six months ended 4/30/14 Year ended 10/31/13 ClassY Shares Amount Shares Amount Shares sold 8,329,960 $102,500,720 26,312,188 $315,776,014 Shares issued in connection with reinvestment of distributions 470,609 5,722,600 76,709 895,189 8,800,569 108,223,320 26,388,897 316,671,203 Shares repurchased (7,089,014) (87,263,874) (12,347,969) (148,256,748) Net increase At the close of the reporting period, Putnam Investments, LLC owned the following shares of the fund: Shares owned Percentage of ownership Value Class R5 879 100.0% 10,980 ClassR6 880 0.2 11,000 Note 5: Affiliated transactions Transactions during the reporting period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Fair value at the Fair value at beginning of the end of the reporting Investment the reporting Name of affiliate period Purchase cost Sale proceeds income period Putnam Short Term Investment Fund* $131,328,141 $262,347,341 $191,074,543 $55,063 $202,600,939 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 7: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed Absolute Return 700 Fund 71 and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Note 8: Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows based on an average of the holdings at the end of each fiscal quarter: Purchased equity option contracts (contract amount) $1,900,000 Purchased TBA commitment option contracts (contract amount) $55,600,000 Purchased swap option contracts (contract amount) $38,100,000 Written equity option contracts (contract amount) (Note 3) $1,900,000 Written TBA commitment option contracts (contract amount) (Note 3) $107,100,000 Written swap option contracts (contract amount) (Note 3) $31,700,000 Futures contracts (number of contracts) 2,000 Forward currency contracts (contract amount) $402,800,000 OTC interest rate swap contracts (notional) $2,500,000 Centrally cleared interest rate swap contracts (notional) $401,300,000 OTC total return swap contracts (notional) $1,336,900,000 OTC credit default contracts (notional) $8,300,000 Centrally cleared credit default contracts (notional) $131,700,000 The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Fair value liabilities location Fair value Receivables, Net Payables, Net assets — Unrealized assets — Unrealized Credit contracts appreciation $9,920,859* depreciation $12,762* Foreign exchange contracts Receivables 683,923 Payables 881,748 Investments, Receivables, Net Payables, Net assets — Unrealized assets — Unrealized Equity contracts appreciation 17,308,683* depreciation 15,809,612* Investments, Receivables, Net Payables, Net assets — Unrealized assets — Unrealized Interest rate contracts appreciation 2,024,996* depreciation 7,196,688* Total * Includes cumulative appreciation/depreciation of futures contracts and centrally cleared swaps as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. 72Absolute Return 700 Fund The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $— $— $— $5,914,312 $5,914,312 Foreign exchange contracts — — (1,176,604) — (1,176,604) Equity contracts (4,824,549) 5,597,977 — (4,988,280) (4,214,852) Interest rate contracts (267,165) (2,025,832) — (2,799,249) (5,092,246) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $— $— $— $(878,018) $(878,018) Foreign exchange contracts — — 1,742,007 — 1,742,007 Equity contracts (552,939) (2,510,020) — 6,411,932 3,348,973 Interest rate contracts (136,048) (290,668) — 1,671,549 1,244,833 Total Absolute Return 700 Fund 73 Note 9: Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, see Note 1, if any. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Bank of America N.A. Barclays Bank PLC Barclays Capital Inc. (clearing broker) Citibank, N.A Credit Suisse International Deutsche Bank AG Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. Merrill Lynch, Pierce, Fenner & Smith, Inc. Royal Bank of Scotland PLC (The) State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Centrally cleared interest rate swap contracts § $— $— $78,518 $— $— $— $— $— $— $— $— $— $— $— $78,518 OTC Total return swap contracts* # 6,060,566 260,113 — 4,676,681 12,833 65,829 51,333 — 5,802 — — — 52,163 — 11,185,320 OTC Credit default contracts* # — 39,686 — 1,285 — 40,971 Centrally cleared credit default contracts § — — 174,596 — 174,596 Futures contracts § — 403,895 — 403,895 Forward currency contracts # 35,073 152,630 — 45,152 155,052 40,591 18,502 480 57,442 — 1,518 115,584 25,341 36,558 683,923 Purchased swap options** # 76,600 — — — 51,801 30,320 50,933 — 209,654 Purchased options** # 449,356 — 5,466,617 — — 842,750 — 6,758,723 Total Assets Liabilities: Centrally cleared interest rate swap contracts § — — 458,119 — 458,119 OTC Total return swap contracts* # 6,549,476 1,034,159 — 1,482,430 246,611 498,540 254,875 — 4,018,683 — 14,084,774 OTC Credit default contracts* # 1,477 484 — — 10,801 — 12,762 Centrally cleared credit default contracts § — Futures contracts § — 570,746 — 570,746 Forward currency contracts # 40,983 103,341 — 44,924 126,163 98,076 27,563 63,240 121,171 — — 173,623 56,263 26,401 881,748 Written swap options # 115,615 — 1,790,767 — 1,906,382 Written options # 653,830 — 95,709 — — 739,500 — 1,489,039 Total Liabilities $— Total Financial and Derivative Net Assets Total collateral received (pledged)† ## $(739,786) $(725,241) $— $3,194,479 $(124,203) $4,911,032 $(130,961) $— $(1,669,499) $— $— $— $(3,903,829) $— $811,992 Net amount $— $— $(205,005) $— $— $— $(29,424) $(62,760) $(75,945) $(166,851) $1,518 $(58,039) $(93,613) $10,157 $(679,962) * Excludes premiums, if any. Included in unrealized appreciation and depreciation on OTC swap contracts on the Statement of assets and liabilities. **
